             Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 1 of 55



 1 Allison C. Worden (SBN 211104)
   Max E. Halpern (SBN 305097)
 2
   GOMEZ TRIAL ATTORNEYS
 3 655 W. Broadway, Suite 1700
   San Diego, California 92101
 4
   Tel: (619) 237-3490/Fax: (619) 237-3496
 5
 6 Attorneys for Plaintiff
 7 Christine Cameron
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF ARIZONA
11
12 Christine Cameron,                                  )    Case No.: 3:17-cv-08082-JJT
                                                       )
13                         Plaintiff,                  )    DECLARATION OF MAX E.
14                                                     )    HALPERN IN SUPPORT OF
     vs.                                               )    PLAINTIFF CHRISTINE
15                                                     )    CAMERON’S MOTION TO
16 Lowes Home Centers, Inc.; and Does 1                )    PRECLUDE TESTIMONY FROM
   through 35, inclusive,                              )    DEFENSE EXPERT NANCY
17                                                     )    MICHALSKI, RN
18                         Defendants.                 )
                                                       )
19
20           I, Max E. Halpern, state and declare as follows:
21           1.      I am an attorney at law, duly admitted to practice before the District Court of
22 Arizona. I am an attorney at Gomez Trial Attorneys, attorneys of record for Plaintiff
23 Christine Cameron. If called and sworn as a witness to testify I am competent to testify
24 and would testify from my own personal knowledge as to the facts set forth in this
25 declaration. I make this declaration in support of Plaintiff’s Motion to Preclude
26 Testimony from Defense Expert Nancy Michalski, RN.
27 ///
28 ///
     3:17-cv-08082-JJT                           -1-       DECLARATION OF MAX E. HALPERN I/S/O MOTION TO PRECLUDE
                                                              TESTIMONY FROM DEFENSE EXPERT NANCY MICHALSKI, RN
                        Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 2 of 55



              1           2.      Attached as Exhibit 1 is a true and correct copy of Nancy Michalski, RN’s
              2 Report of Expert Testimony.
              3           I declare under penalty of perjury under the laws of the United States of America
              4 that the foregoing is true and correct. Executed this 30th day of January, 2019 at
              5 San Diego, California.
              6
              7                                                      s/Max E. Halpern
              8
              9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28       3:17-cv-08082-JJT                         -2-   DECLARATION OF MAX E. HALPERN I/S/O MOTION TO PRECLUDE
                                                                     TESTIMONY FROM DEFENSE EXPERT NANCY MICHALSKI, RN
GOMEZ TRIAL
ATTORNEYS
Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 3 of 55




            EXHIBIT 1
      Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 4 of 55

                                              Elevate Services, Inc.
                                              201 S. Santa Fe Ave., Suite 100, Los Angeles, CA 90012


May 10, 2018

Kristi Blackwell
Tyson & Mendes, LLP
5661 La Jolla Boulevard
San Diego, CA 920367

Re: Christine Cameron v. Lowe’s


Dear Kristi:
This report is in response to your request that I provide a Reasonable Expenses of Medical Care and
opinion with regard to charges for services rendered to Christine Cameron. This Reasonable Expenses of
Medical Care report is attached as Exhibit A to this correspondence.
The objective of the audit is to analyze the charges of past medical services rendered to Christine
Cameron to determine the reasonable market place expense for the same services, in the same year, in
the same community for all of the past medical treatment provided.
I am qualified to analyze medical billing and render opinions as an auditor of medical billing based on my
education, training, and experience. I received my Bachelor of Science in Nursing from the University of
Wisconsin-Madison in 1982 and received my California Registered Nursing license in 1983. I have a
certificate in Healthcare Management Development from the University of Southern California
conferred in 1989. In 1999, I received my certification as a Legal Nurse Consultant.
As the Director of the Billing Department and Surgical Services of Outpatient Surgical Medical Unit (a
surgery center and orthopedic clinic), I have 17 years of experience in establishing medical charges,
medical billing, collections, pricing, and third party payer contract negotiations. I was responsible for
the medical billing for over 2,000 surgeries and 5,000 patient visits per year. My 20 years of clinical
nursing, as well as my experience with coding, research, governmental guidelines for pricing of medical
services, and applicable geographic considerations for similar services in the community, provides me
with the nursing expertise to audit billing records in the context of clinical settings.
I have further applied this expertise as a Certified Legal Nurse Consultant, Medical Bill Auditor, VP of
Med Legal Services and Co-Founder of Elevate to the analysis of medical records and auditing of medical
bills for the past 15 years. My qualifications, education, and experience are set forth in the attached
Curriculum Vitae, Exhibit B.
I have attached the most current list of all cases in which I have testified either at trial or by deposition
in the last four years, Exhibit C.
Compensation to be paid for my time related to your request in this case is my current fee of $165.00
per hour for bill compilation, valuation, and/or billing audit, $450.00 per hour for deposition testimony,
and $1,800.00 for a half day and $3,600.00 for a full day to testify at trial.
You have requested my statement in the form of the Reasonable Expenses of Medical Care (Exhibit A)
regarding my opinions in this case as well as the basis for my opinions. I will testify concerning
reasonable expenses associated with past medical care to Christine Cameron.




                                             elevateservices.com


                                                                                                         Cameron/Lowes 001420
                                                                                                          Tyson & Mendes, LLP

                                           EXHIBIT 1-001
     Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 5 of 55
                                                                           Christine Cameron v. Lowe’s
                                                                           Case No. 3:17-CV-08082-JJT

I have reviewed the past medical bills from the providers noted in the attached Reasonable Expenses of
Medical Care contained within the following files provided for review:
   00001 Lowes incident report.PDF
   00005-00007 Photos.PDF
   Complaint.PDF
   DF's 2nd supp resp to MID.PDF
   First Chiropractic.pdf
   Foot x-rays.pdf
   Gloria Shurman Ph.D..pdf
   Jonathan Schleimer MD.pdf
   Joseph Shurman MD.pdf
   La Jolla Ortho Surgical Center.pdf
   Medical bills.pdf
   Palo Verde Foot and Ankle.pdf
   Photos.pdf
   PL's resp to interrogs.PDF
   PL's resp to MID.PDF
   Rancho Del Mar Physical Therapy.pdf
   Scott Boggs DPM.pdf
   Torrey Pines Ortho Medical Group.pdf
   Valley View Medical Center.pdf
   Werchau Loren Therapy.pdf
   Western AZ Reg Medical Center.pdf
   00120-00132 SDT Resp. - Bullhead City Fire Dept (01273310xDBB43).PDF
   00133-00141 SDT Resp. - La Jolla Orthopaedic Surgical Center (01273311xDBB43).PDF
   00142-00155 SDT Resp. - Momentum Billing (01273312xDBB43).PDF
   00156-00205 SDT Resp. - Nabila Aslam MD (01273313xDBB43).PDF
   00206-00231 SDT Resp. - Palo Verde Foot Ankle (01273307xDBB43).PDF
   00232-00254 SDT Resp. - Rancho Del Mar Physcial Therapy (01273308xDBB43).PDF
   00255-00258 SDT Resp. - Scripps Health (01273309xDBB43).PDF
   20180412111302820.pdf
   Cameron.Disclosure of Expert Witnesses.04-02-18 (01412753xDBB43).pdf
   SDT Resp. - CVS Caremark (03.26.18) (01374454xDBB43).PDF




                                          elevateservices.com                                       2



                                                                                                 Cameron/Lowes 001421
                                                                                                  Tyson & Mendes, LLP

                                         EXHIBIT 1-002
     Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 6 of 55
                                                                               Christine Cameron v. Lowe’s
                                                                               Case No. 3:17-CV-08082-JJT

   SDT Resp. - Scott Boggs (02.13.18) (01295585xDBB43).PDF
   SDT Resp. - Blue Cross of California (03.27.18) (01374339xDBB43).PDF
   SDT Resp. - Jonathan Schleimer MD (02.13.18) (01291221xDBB43).PDF
   SDT Resp. - La Jolla Orthopedic Surgical Center (01.18.18) (01288315xDBB43).PDF
   SDT Resp. - Torrey Pines Orthopedic Medical Group (12.01.17) (01168729xDBB43).PDF
   SDT Resp. - TriState Orthopedic (02.16.18) (01309553xDBB43).PDF
   SDT Resp. - Valley View Medical Center (02.02.18) (01282372xDBB43).PDF
Upon review of the above-referenced records, I determined reasonable and customary expenses for
medical services performed by the various providers in order to ascertain the reasonable expenses of
services rendered in the past to Christine Cameron relating to this litigation. I will testify regarding the
reasonable expense of medical services rendered in the past for Ms. Cameron based on medical
procedures, treatment, and diagnostic services that were compared to the standard healthcare financial
protocols to evaluate the usual and customary expense of the medical services utilizing a variety of texts
and online sources.
My methodology in determining the reasonable and customary medical expenses as set forth in the
attached Reasonable Expenses of Medical Care, and the resources I utilized for the calculations, are as
follows but not limited to:
Professional services are reviewed based on Current Procedural Terminology (CPT) coding and audited
utilizing the Physicians’ Fee Reference at the 75th percentile for Usual and Customary. The CPT codes
are reviewed for National Correct Coding Initiative (NCCI) edits and American Medical Association (AMA)
coding guidelines for proper use of CPT codes. Codes with associated NCCI edits or restrictions are
audited accordingly. The Physicians’ Fee Reference is used to establish professional service values. The
Physicians’ Fee Reference displays its fee information using percentiles at the 50th, 75th, and 90th
percentiles. The 75th percentile is defined as the dollar amount for which three quarters of all of the fee
amounts in the universe of all fees for that procedure are lower than or equal to, while the other
quarter are greater. The 75th percentile is utilized because it is the mid-range of the pricing options,
and although the 50th percentile is the median of national billing practices, the 75th percentile is a
generous representation of market values.
The anesthesia charge is calculated by adding base units, time units, and modifying units, multiplied by
the conversion factor ([base units + time units + modifying units] x conversion factor = anesthesia
charge). Anesthesia base units are Current Procedural Terminology (CPT) code driven; time units are
based on 15-minute increments with fractions of time rounded to the next whole number; and
modifying units are based on the CPT codes representing qualifying special circumstances impacting the
anesthesia services. Anesthesia time commences when the anesthesiologist begins to prepare the
patient and ends when the anesthesiologist is no longer in attendance. Anesthesia or operative notes
indicate anesthesia start and stop time. The primary resource for coding anesthesia is the CPT
Professional Edition resource. The base unit values are sourced from the Federal Register and are used
commercially for determining the base value for the anesthesia calculation. Modifying units account for
conditions that may affect anesthesia, such as anesthesia provided in an emergency or the patient’s
health condition. The conversion factor is sourced from the Federal Register to provide the final piece
of the calculation, and is necessary for determining the value specific to the geographic area. The
Moderate Sedation charges are reviewed based on CPT coding and audited utilizing the Physicians’ Fee
Reference at the 75th percentile for Usual and Customary. The CPT codes are also reviewed for National



                                             elevateservices.com                                         3



                                                                                                      Cameron/Lowes 001422
                                                                                                       Tyson & Mendes, LLP

                                          EXHIBIT 1-003
      Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 7 of 55
                                                                                   Christine Cameron v. Lowe’s
                                                                                   Case No. 3:17-CV-08082-JJT

Correct Coding Initiative (NCCI) edits and American Medical Association (AMA) coding guidelines for
proper use of CPT coding. Codes with associated NCCI edits or restrictions are audited accordingly.
The market value for Outpatient and Ambulatory Surgical Center services is based on the Ambulatory
Payment Classification (APC). If a CPT code is used instead of the APC code, it is reviewed for National
Correct Coding Initiative (NCCI) Edits and American Medical Association (AMA) coding guidelines for
proper use of CPT coding and is correlated to the appropriate APC number. The outpatient fee schedule
is then applied for pricing. Codes with associated NCCI edits or restrictions are audited accordingly. The
outpatient provisions included in the facility services are use of operating suite, use of recovery room,
use of observation bed, anesthesia, supplies and equipment for anesthesia administration, and
monitoring or sedation. These include intraocular lenses; incidental services; capital related costs;
implantable items used in connection with diagnostic x-ray tests, laboratory tests, and other diagnostic
tests; durable medical equipment that is implantable; and implantable prosthetic devices. Implanted
hardware and prosthetic implants are audited based on the Healthcare Common Procedure Coding
System (HCPCS) code if applicable. If an HCPCS code is not available, the maximum allowable levels will
be based on acquisition costs for implants when the bill is accompanied by a copy of the original invoice
reflecting invoice cost, less applicable discounts. The results are validated utilizing database research for
the APC code in the geographic location where the services were performed.
Inpatient services are reviewed utilizing the Diagnosis-Related Group (DRG). The value of inpatient
services is calculated based on the billed charges, length of stay, DRG code, and discharge status. Billed
charges are ascertained from the billing documentation. Length of stay is identified in the medical and
billing documentation. DRG codes are assigned by the facility provider and abstracted from completed
UB-04 forms. When a DRG code is not associated with the billing documents, the appropriate DRG code
is assigned based on medical record documentation, diagnosis codes, and CPT codes. The discharge
status is assigned through standard classification system. These four pieces of information are
populated into the DRG calculation formula resulting in the DRG global value. The results are validated
utilizing database research for the DRG code in the geographic location where the services were
performed.
Based on all of the above, as well as my education, training, and experience, I will testify that the
reasonable and customary expenses of past medical care received from the medical providers contained
in the attached reports for Christine Cameron, as it relates to the incident of February 3, 2016, is
estimated to be $18,233.73.
I expect that the exhibits that will be used at trial to summarize and support my opinions will be the
pertinent records as noted above, the Reasonable Expenses of Medical Care (Exhibit A), my Curriculum
Vitae (Exhibit B), the list of cases in which I have testified in the last four years (Exhibit C), records that I
expect to receive or have received regarding Christine Cameron, and my general research about which I
routinely testify.
I reserve the right to change my opinions accordingly should new and/or additional information be
presented to me as trial approaches and you require further opinion(s) regarding the reasonable
expense of Christine Cameron’s care and treatment.




                                               elevateservices.com                                             4



                                                                                                            Cameron/Lowes 001423
                                                                                                             Tyson & Mendes, LLP

                                            EXHIBIT 1-004
     Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 8 of 55
                                                      Christine Cameron v. Lowe’s
                                                      Case No. 3:17-CV-08082-JJT

Respectfully Submitted,




Nancy Fraser Michalski, R.N.
NF: cg
Enclosures




                                elevateservices.com                           5



                                                                           Cameron/Lowes 001424
                                                                            Tyson & Mendes, LLP

                               EXHIBIT 1-005
Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 9 of 55




Reasonable Expenses of Medical Care
                 Christine Cameron
                        May 10, 2018




                                                                    Cameron/Lowes 001425
                                                                     Tyson & Mendes, LLP

                        EXHIBIT 1-006
                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 10 of 55 Expenses of Medical Care
                                                                                       Reasonable
                                                                                                         Christine Cameron




Reasonable Expenses of Medical Care
Medical Case Assessment Program®


Case Reference
Name:                              Christine Cameron
Claim Number:                      Not Provided
File Number:                       Not Provided
Date of Birth:                     September 18, 1951
Date of Claimed Injury:            February 3, 2016
Claimed Injury:                    Left foot
Mechanism of Injury:               Tiles fell on left foot




  Revision May 10, 2018                                                                                                 2


                                                                                                                   Cameron/Lowes 001426
                                                                                                                    Tyson & Mendes, LLP

                                                             EXHIBIT 1-007
                              Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 11 of 55 Expenses of Medical Care
                                                                                         Reasonable
                                                                                                                                        Christine Cameron




Overview
I was asked to determine the reasonable expenses of medical care rendered by the following providers to Christine Cameron in connection with the
subject accident.

Christine Cameron, a 64-year-old at the time of the accident, had tiles fall on her left foot and reportedly sustained a left foot injury. She was
transported by ambulance to Western Arizona Regional Medical Center. She subsequently had podiatry services, chiropractic and physical therapy,
psychotherapy, diagnostic and nerve conduction studies, and pain management injections in 2016 and 2017.

Based on standardized fee references for the medical services provided, and in comparison with nationally published databases, it is my opinion to a
reasonable degree of certainty that $18,233.73 is the total reasonable expenses of the services provided. This conclusion is summarized, provider by
provider, below. I reserve the right to supplement this report and to expand or modify opinions based on review of additional material as it becomes
available through ongoing discovery or investigation.

The billing records of Tri-State Orthopedic Institute were reviewed but not audited because the charges were for bilateral knee osteoarthritis and do
not appear related to the subject accident.




  Revision May 10, 2018                                                                                                                                   3


                                                                                                                                                     Cameron/Lowes 001427
                                                                                                                                                      Tyson & Mendes, LLP

                                                                   EXHIBIT 1-008
                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 12 of 55 Expenses of Medical Care
                                                                                       Reasonable
                                                                                                                        Christine Cameron




Provider Summary
                                               Starting      Ending
                                                                       Amount      Reasonable
Name                            Specialty       Date of      Date of                          Comments
                                                                        Billed      Expense
                                              Treatment    Treatment
Bullhead City Fire Department   Ambulance      02/03/16     02/03/16   $1,113.17     $1,113.17 Charges were for emergency medical
                                Services                                                       services/ambulance transport, ALS
                                                                                               (advanced life support), and mileage.

                                                                                               The reasonable expense for
                                                                                               ambulance services is based on billed
                                                                                               charges in comparison to average
                                                                                               charges for the geographical area.
Western Arizona Regional        Emergency     02/03/16     02/03/16    $1,213.00     $1,035.66 Charges were physician fees for an
Medical Center                  Medicine                                                       emergency department visit.

Linda Assaf, D.O.                                                                              The reasonable expense is based on
                                                                                               the Physicians’ Fee Reference 75th
                                                                                               percentile for Usual and Customary.
Scott I. Boggs, D.P.M.          Podiatry      02/10/16     03/24/16    $1,205.00      $970.45 Charges were for office visits, review
                                                                                              of foot x-rays, and durable medical
                                                                                              equipment.

                                                                                               The reasonable expense is based on
                                                                                               the Physicians’ Fee Reference 75th
                                                                                               percentile for Usual and Customary.




  Revision May 10, 2018                                                                                                                     4


                                                                                                                                       Cameron/Lowes 001428
                                                                                                                                        Tyson & Mendes, LLP

                                                          EXHIBIT 1-009
                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 13 of 55 Expenses of Medical Care
                                                                                       Reasonable
                                                                                                                           Christine Cameron




Provider Summary
                                                Starting      Ending
                                                                        Amount      Reasonable
Name                            Specialty        Date of      Date of                          Comments
                                                                         Billed      Expense
                                               Treatment    Treatment
First Chiropractic              Chiropractic    02/11/16     06/26/17   $1,803.25     $1,357.60 Charges were for 2 sessions of
                                                                                                chiropractic therapy.
Kara J. Holden, D.C.
Derek Price, D.C.                                                                               The reasonable expense is based on
                                                                                                the Physicians’ Fee Reference 75th
                                                                                                percentile for Usual and Customary,
                                                                                                and ODG (Official Disability Guidelines).

                                                                                                Session 1: 02/11/16 to 10/21/16.
                                                                                                There were 17 visits provided in a 36-
                                                                                                week period. Based on ODG, charges
                                                                                                in excess of 10 visits are considered in
                                                                                                excess of treatment guidelines.

                                                                                                Session 2: 02/27/17 to 06/26/17.
                                                                                                There were 8 visits provided in a 17-
                                                                                                week period. Based on ODG, services
                                                                                                were provided within treatment
                                                                                                guidelines.
Palo Verde Foot and Ankle, PLLC Podiatry       04/20/16     06/09/16      $400.00      $488.34 Charges were for office visits.

Scott A. Crampton, D.P.M.                                                                       The reasonable expense is based on
                                                                                                the Physicians’ Fee Reference 75th
                                                                                                percentile for Usual and Customary.




  Revision May 10, 2018                                                                                                                     5


                                                                                                                                       Cameron/Lowes 001429
                                                                                                                                        Tyson & Mendes, LLP

                                                           EXHIBIT 1-010
                               Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 14 of 55 Expenses of Medical Care
                                                                                          Reasonable
                                                                                                                             Christine Cameron




Provider Summary
                                                   Starting      Ending
                                                                           Amount      Reasonable
Name                              Specialty        Date of       Date of                          Comments
                                                                            Billed      Expense
                                                  Treatment    Treatment
Joseph Shurman, M.D.              Pain Management 07/20/16      04/19/17   $3,905.00     $3,850.45 Charges were for office visits and drug
                                                                                                   screen.

                                                                                                   The reasonable expense is based on
                                                                                                   the Physicians’ Fee Reference 75th
                                                                                                   percentile for Usual and Customary.
L J Torrey Pines Orthopaedic      Orthopedics     07/21/16     07/21/16      $340.00      $363.95 Charges were for office visit.
Medical Group, Inc.
                                                                                                   The reasonable expense is based on
David J. Dalstrom, M.D.                                                                            the Physicians’ Fee Reference 75th
                                                                                                   percentile for Usual and Customary.

                                                                                                   This provider also billed for unrelated
                                                                                                   medical services, which were reviewed
                                                                                                   but not included in this audit.
San Diego Nerve Study Center      Neurology       07/21/16     06/29/17    $1,416.87     $1,797.54 Charges were for office visits, nerve
                                                                                                   conduction study, and needle
                                                                                                   electromyography.

                                                                                                   The reasonable expense is based on
                                                                                                   the Physicians’ Fee Reference 75th
                                                                                                   percentile for Usual and Customary.




  Revision May 10, 2018                                                                                                                         6


                                                                                                                                           Cameron/Lowes 001430
                                                                                                                                            Tyson & Mendes, LLP

                                                              EXHIBIT 1-011
                               Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 15 of 55 Expenses of Medical Care
                                                                                          Reasonable
                                                                                                                               Christine Cameron




Provider Summary
                                                    Starting      Ending
                                                                            Amount      Reasonable
Name                              Specialty          Date of      Date of                          Comments
                                                                             Billed      Expense
                                                   Treatment    Treatment
Gloria M. Shurman, Ph.D.          Psychology        08/10/16     05/11/17   $5,475.00     $3,864.86 Charges were for an initial diagnostic
                                                                                                    interview and psychotherapy sessions.

                                                                                                     The reasonable expense is based on
                                                                                                     the Physicians’ Fee Reference 75th
                                                                                                     percentile for Usual and Customary.
La Jolla Orthopaedic Surgery      Outpatient       08/12/16     09/13/16    $4,480.00     $1,238.22 Charges were for the facility fees for
Center                            Surgery Center                                                    two lumbar sympathetic ganglion
                                                                                                    blocks.

                                                                                                     The reasonable expense is based on
                                                                                                     APC (Ambulatory Payment
                                                                                                     Classification) 5442 for outpatient
                                                                                                     services.




  Revision May 10, 2018                                                                                                                           7


                                                                                                                                             Cameron/Lowes 001431
                                                                                                                                              Tyson & Mendes, LLP

                                                               EXHIBIT 1-012
                             Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 16 of 55 Expenses of Medical Care
                                                                                        Reasonable
                                                                                                                                 Christine Cameron




Provider Summary
                                                    Starting      Ending
                                                                            Amount       Reasonable
Name                            Specialty            Date of      Date of                           Comments
                                                                             Billed       Expense
                                                   Treatment    Treatment
RDM Physical Therapy, Inc.      Physical Therapy    09/08/16     11/02/16     $491.00       $707.79 Charges were for physical therapy
                                                                                                    visits.

                                                                                                       The reasonable expense is based on
                                                                                                       the Physicians’ Fee Reference 75th
                                                                                                       percentile for Usual and Customary,
                                                                                                       and ODG (Official Disability Guidelines).

                                                                                                       There were a total of 5 visits provided
                                                                                                       in an 8-week period. Based on ODG,
                                                                                                       services were provided within
                                                                                                       treatment guidelines.
Valley View Medical Center      Medical Center     09/20/16     11/30/16     $4,250.40     $1,445.70 Charges were for aquatic therapy visits.

                                                                                                       The reasonable expense is based on
                                                                                                       the Physicians’ Fee Reference 75th
                                                                                                       percentile for Usual and Customary.
Totals                                                                      $26,092.69    $18,233.73




  Revision May 10, 2018                                                                                                                            8


                                                                                                                                             Cameron/Lowes 001432
                                                                                                                                              Tyson & Mendes, LLP

                                                               EXHIBIT 1-013
                                               Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 17 of 55                                                                           Reasonable Expenses of Medical Care
                                                                                                                                                                                                             Christine Cameron




Scott I. Boggs, D.P.M.
Provider Address:                           P.O. Box 11156, Belfast ME 04915-4002 / Service Location: 5221 South Highway 95, Suite 10, Fort Mohave, AZ 86426
Provider Phone Number:                      928-788-3668

                                                                                                                                                       Amount Paid            Amount
                                                                    Code             Applied    Amount        National     Geographic     Reasonable                Amount
  Date     Provider        Diagnosis Code Description                        Units                                                                      by Third              Paid by Comments
                                                                    Billed            Code       Billed         U&C         Modifier       Expenses                 Adjusted
                                                                                                                                                          Party                Patient
02/10/16 Scott I.                825.22     (Foot x-ray, 3 views)   73630                            $65.00      $103.00          0.967         $99.60        $0.00    $38.32    $26.68
         Boggs,             (Cl fracture of
         D.P.M.                navicular;
                           scaphoid, foot),
                           S92.256A (Non-
                               displaced
                              fracture of
                             navicular of
                                left foot)
02/10/16 Scott I.              825.22,      (Office visit, new      99203                          $150.00       $225.00          0.967       $217.58          $0.00    $53.90    $96.10
         Boggs,               S92.256A      patient)
         D.P.M.
02/10/16 Scott I.              825.22,      (Walking boot)          L4386                          $550.00       $147.53          1.000       $147.53          $0.00   $404.07   $145.93 The reasonable expense is based
         Boggs,               S92.256A                                                                                                                                                   on the DMEPOS (durable
         D.P.M.                                                                                                                                                                          medical equipment/ prosthetics,
                                                                                                                                                                                         orthotics/supplies) fee schedule.
02/22/16 Scott I.              825.22,    (Office visit,            99213                          $125.00       $140.00          0.967       $135.38          $0.00    $60.55    $64.45
         Boggs,            S92.256D (Non- established patient)
         D.P.M.               displaced
                             fracture of
                            unspcfd foot)




   Revision May 10, 2018                                                                                                                                                                                                     9




                                                                                                                                                                                                                      Cameron/Lowes 001433
                                                                                                                                                                                                                       Tyson & Mendes, LLP

                                                                                                    EXHIBIT 1-014
                                                 Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 18 of 55                                                                           Reasonable Expenses of Medical Care
                                                                                                                                                                                                               Christine Cameron




Scott I. Boggs, D.P.M.
Provider Address:                            P.O. Box 11156, Belfast ME 04915-4002 / Service Location: 5221 South Highway 95, Suite 10, Fort Mohave, AZ 86426
Provider Phone Number:                       928-788-3668

                                                                                                                                                        Amount Paid            Amount
                                                                      Code             Applied   Amount        National     Geographic     Reasonable                Amount
   Date     Provider        Diagnosis Code Description                         Units                                                                     by Third              Paid by Comments
                                                                      Billed            Code      Billed         U&C         Modifier       Expenses                 Adjusted
                                                                                                                                                           Party                Patient
03/11/16 Scott I.                825.22,      (Foot x-ray, 3 views)   73630                           $65.00      $103.00          0.967         $99.60        $0.00    $38.32    $26.68
         Boggs,                S92.256D,
         D.P.M.             337.22 (Reflex
                              sympathetic
                               dystrophy,
                            left), G90.522
                                (Complex
                             regional pain
                            syndrome 1 of
                             left lwr limb),
                                 838.13/
                                S93.326D
                                  (Open
                             dislocation of
                                tarsomet-
                              atarsal; joint)
03/11/16 Scott I.               825.22,      (Office visit,           99213                         $125.00       $140.00          0.967       $135.38          $0.00    $60.55    $64.45
         Boggs,               S92.256D,      established patient)
         D.P.M.                 337.22,
                               G90.522,
                                838.13/
                               S93.326D
03/24/16 Scott I.               825.22,      (Office visit,           99213                         $125.00       $140.00          0.967       $135.38          $0.00    $60.55    $64.45
         Boggs,               S92.256D,      established patient)
         D.P.M.                 337.22,
                               G90.522,
                                838.13/
                               S93.326D
                                                                                                                                                                                            The source of the third party
                                                                                                                                                                                            payment/adjustment is Blue
                                                                                                                                                                                            Cross/Blue Shield of Arizona.
Totals                                                                                             $1,205.00                                   $970.45          $0.00   $716.26   $488.74




    Revision May 10, 2018                                                                                                                                                                                                        10




                                                                                                                                                                                                                            Cameron/Lowes 001434
                                                                                                                                                                                                                             Tyson & Mendes, LLP

                                                                                                     EXHIBIT 1-015
                                                Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 19 of 55                                             Reasonable Expenses of Medical Care
                                                                                                                                                                                Christine Cameron




Scott I. Boggs, D.P.M.
Provider Address:                           P.O. Box 11156, Belfast ME 04915-4002 / Service Location: 5221 South Highway 95, Suite 10, Fort Mohave, AZ 86426
Provider Phone Number:                      928-788-3668

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page number 220, 326.
Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page numbers 47, 49, 507.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page numbers 341, 505, 506.




    Revision May 10, 2018                                                                                                                                                                      11




                                                                                                                                                                                        Cameron/Lowes 001435
                                                                                                                                                                                         Tyson & Mendes, LLP

                                                                                                          EXHIBIT 1-016
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 20 of 55                                                                          Reasonable Expenses of Medical Care
                                                                                                                                                                                                         Christine Cameron




Bullhead City Fire Department
Provider Address:                        1260 Hancock Road, Bullhead City, AZ 86442
Provider Phone Number:                   928-758-3971

                                                                                                                                                 Amount                 Amount
                             Diagnosis                            Code             Applied   Amount      National     Geographic    Reasonable              Amount
   Date      Provider                    Description                       Units                                                                 Paid by                Paid by    Comments
                               Code                               Billed            Code      Billed       U&C         Modifier      Expenses               Adjusted
                                                                                                                                                Third Party              Patient
02/03/16 Bullhead City       M79.672 ALS base charge             A0427       1               $1,080.57    $1,080.57         1.000     $1,080.57       $0.00     $0.00    $1,080.57 The reasonable expense for ALS
         Fire               (Pain in left                                                                                                                                          (advanced life support) is based
         Department             foot)                                                                                                                                              on billed charges in comparison
                                                                                                                                                                                   to average charges for the
                                                                                                                                                                                   geographical area.
02/03/16 Bullhead City       M79.672     Mileage charges         A0425       2                  $32.60      $32.60          1.000        $32.60      $0.00      $0.00      $32.60 The reasonable expense for
         Fire                                                                                                                                                                     mileage is based on billed
         Department                                                                                                                                                               charges in comparison to
                                                                                                                                                                                  average charges for the
                                                                                                                                                                                  geographical area.
Totals                                                                                       $1,113.17                                $1,113.17      $0.00      $0.00   $1,113.17

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
Ambulance Fee Schedule 2016 U.S. Department of Health and Human Services. Web.




  Revision May 10, 2018                                                                                                                                                                                                    12




                                                                                                                                                                                                                      Cameron/Lowes 001436
                                                                                                                                                                                                                       Tyson & Mendes, LLP

                                                                                                EXHIBIT 1-017
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 21 of 55                                                                   Reasonable Expenses of Medical Care
                                                                                                                                                                                                  Christine Cameron




First Chiropractic
Provider Address:                          1868 Highway 95, Bullhead City, AZ 86442-6804
Provider Phone Number:                     928-763-8313

                                                                                                                                             Amount                 Amount
                               Diagnosis                          Code             Applied   Amount      National    Geographic Reasonable               Amount
    Date       Provider                    Description                     Units                                                             Paid by                Paid by Comments
                                 Code                             Billed            Code      Billed       U&C        Modifier   Expenses                Adjusted
                                                                                                                                            Third Party              Patient
  02/11/16     Kara J.           M99.01      CMT 3-4 spinal       98941      1                  $56.00      $62.00        0.967      $59.95            -          -          -
               Holden, D.C.     (Segmntl
                              and somatic
                              dysfunction
                                  of cerv
                                 region),
                                  M54.2
                              (Cervicalgia),
                                 M99.02
                                (Segmntl
                              and somatic
                              dysfunction
                               of thoracic
                                 region),
                              M54.6 (Pain
                               in thoracic
                                   spine)
  02/11/16     Kara J.          M99.01,    Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81          -         -         - For auditing purposes, CPT
               Holden, D.C.     M54.2,                                                                                                                                     (Current Procedural
                                M99.02,                                                                                                                                    Terminology) code 97014 was
                                 M54.6                                                                                                                                     applied based on the description
                                                                                                                                                                           of services.
  02/22/16     Kara J.          M99.01,    CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95          -         -         -
               Holden, D.C.     M54.2,
                                M99.02,
                                 M54.6
  02/22/16     Kara J.          M99.01,    Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81          -         -         - For auditing purposes, CPT
               Holden, D.C.     M54.2,                                                                                                                                     (Current Procedural
                                M99.02,                                                                                                                                    Terminology) code 97014 was
                                 M54.6                                                                                                                                     applied based on the description
                                                                                                                                                                           of services.
  03/01/16     Kara J.          M99.01,    CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95          -         -         -
               Holden, D.C.     M54.2,
                                M99.02,
                                 M54.6




Revision May 10, 2018                                                                                                                                                                                              13




                                                                                                                                                                                                              Cameron/Lowes 001437
                                                                                                                                                                                                               Tyson & Mendes, LLP

                                                                                              EXHIBIT 1-018
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 22 of 55                                                                         Reasonable Expenses of Medical Care
                                                                                                                                                                                                      Christine Cameron




First Chiropractic
Provider Address:                         1868 Highway 95, Bullhead City, AZ 86442-6804
Provider Phone Number:                    928-763-8313

                                                                                                                                            Amount                 Amount
                              Diagnosis                          Code             Applied   Amount      National    Geographic Reasonable               Amount
    Date       Provider                   Description                     Units                                                             Paid by                Paid by Comments
                                Code                             Billed            Code      Billed       U&C        Modifier   Expenses                Adjusted
                                                                                                                                           Third Party              Patient
  03/01/16     Kara J.        M99.01,     Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81            -          -          - For auditing purposes, CPT
               Holden, D.C.   M54.2,                                                                                                                                          (Current Procedural
                              M99.02,                                                                                                                                         Terminology) code 97014 was
                               M54.6                                                                                                                                          applied based on the description
                                                                                                                                                                              of services.
  03/09/16     Kara J.        M99.01,     CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95            -          -           -
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  03/09/16     Kara J.        M99.01,     Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81            -          -           - For auditing purposes, CPT
               Holden, D.C.   M54.2,                                                                                                                                           (Current Procedural
                              M99.02,                                                                                                                                          Terminology) code 97014 was
                               M54.6                                                                                                                                           applied based on the description
                                                                                                                                                                               of services.
  04/01/16     Kara J.        M99.01,     CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95            -          -           -
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  04/01/16     Kara J.        M99.01,     Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81            -          -           - For auditing purposes, CPT
               Holden, D.C.   M54.2,                                                                                                                                           (Current Procedural
                              M99.02,                                                                                                                                          Terminology) code 97014 was
                               M54.6                                                                                                                                           applied based on the description
                                                                                                                                                                               of services.
  05/06/16     Kara J.        M99.01,     CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95            -          -           -
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  05/06/16     Kara J.        M99.01,     Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81            -          -           - For auditing purposes, CPT
               Holden, D.C.   M54.2,                                                                                                                                           (Current Procedural
                              M99.02,                                                                                                                                          Terminology) code 97014 was
                               M54.6                                                                                                                                           applied based on the description
                                                                                                                                                                               of services.




Revision May 10, 2018                                                                                                                                                                                                  14




                                                                                                                                                                                                                  Cameron/Lowes 001438
                                                                                                                                                                                                                   Tyson & Mendes, LLP

                                                                                             EXHIBIT 1-019
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 23 of 55                                                                    Reasonable Expenses of Medical Care
                                                                                                                                                                                                 Christine Cameron




First Chiropractic
Provider Address:                         1868 Highway 95, Bullhead City, AZ 86442-6804
Provider Phone Number:                    928-763-8313

                                                                                                                                            Amount                 Amount
                              Diagnosis                          Code             Applied   Amount      National    Geographic Reasonable               Amount
    Date       Provider                   Description                     Units                                                             Paid by                Paid by Comments
                                Code                             Billed            Code      Billed       U&C        Modifier   Expenses                Adjusted
                                                                                                                                           Third Party              Patient
  05/16/16     Kara J.        M99.01,     CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95            -          -          -
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  05/16/16     Kara J.        M99.01,     Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81          -         -         - For auditing purposes, CPT
               Holden, D.C.   M54.2,                                                                                                                                      (Current Procedural
                              M99.02,                                                                                                                                     Terminology) code 97014 was
                               M54.6                                                                                                                                      applied based on the description
                                                                                                                                                                          of services.
  05/20/16     Derek Price,   M99.01,     CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95          -         -         -
               D.C.           M54.2,
                              M99.02,
                               M54.6
  05/20/16     Derek Price,   M99.01,     Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81          -         -         - For auditing purposes, CPT
               D.C.           M54.2,                                                                                                                                      (Current Procedural
                              M99.02,                                                                                                                                     Terminology) code 97014 was
                               M54.6                                                                                                                                      applied based on the description
                                                                                                                                                                          of services.
  05/31/16     Kara J.        M99.01,     CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95          -         -         -
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  05/31/16     Kara J.        M99.01,     Electric muscle stim   G0283      1     97014        $34.00      $36.00        0.967      $34.81          -         -         - For auditing purposes, CPT
               Holden, D.C.   M54.2,                                                                                                                                      (Current Procedural
                              M99.02,                                                                                                                                     Terminology) code 97014 was
                               M54.6                                                                                                                                      applied based on the description
                                                                                                                                                                          of services.
  06/10/16     Kara J.        M99.01,     CMT 3-4 spinal         98941      1                  $56.00      $62.00        0.967      $59.95          -         -         -
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6




Revision May 10, 2018                                                                                                                                                                                             15




                                                                                                                                                                                                             Cameron/Lowes 001439
                                                                                                                                                                                                              Tyson & Mendes, LLP

                                                                                             EXHIBIT 1-020
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 24 of 55                                                                           Reasonable Expenses of Medical Care
                                                                                                                                                                                                        Christine Cameron




First Chiropractic
Provider Address:                         1868 Highway 95, Bullhead City, AZ 86442-6804
Provider Phone Number:                    928-763-8313

                                                                                                                                              Amount                 Amount
                              Diagnosis                           Code              Applied   Amount      National    Geographic Reasonable               Amount
    Date       Provider                   Description                       Units                                                             Paid by                Paid by Comments
                                Code                              Billed             Code      Billed       U&C        Modifier   Expenses                Adjusted
                                                                                                                                             Third Party              Patient
  06/10/16     Kara J.        M99.01,     Electric muscle stim    G0283      1      97014        $34.00      $36.00        0.967      $34.81            -          -          - For auditing purposes, CPT
               Holden, D.C.   M54.2,                                                                                                                                            (Current Procedural
                              M99.02,                                                                                                                                           Terminology) code 97014 was
                               M54.6                                                                                                                                            applied based on the description
                                                                                                                                                                                of services.
  06/15/16     Kara J.        M99.01,     CMT 3-4 spinal          98941      1                   $56.00      $62.00        0.967       $0.00            -          -           - ODG (Official Disability
               Holden, D.C.   M54.2,                                                                                                                                             Guidelines) treatment
                              M99.02,                                                                                                                                            recommendations for diagnosis
                               M54.6                                                                                                                                             code M99.01 (Segmental and
                                                                                                                                                                                 somatic dysfunction of cervical
                                                                                                                                                                                 region) are 10 visits over 3-8
                                                                                                                                                                                 weeks. The therapy services
                                                                                                                                                                                 beyond 6/10/16 are considered
                                                                                                                                                                                 outside of treatment guidelines.

  06/15/16     Kara J.        M99.01,     Electric muscle stim    G0283      1      97014        $34.00      $36.00        0.967       $0.00            -          -           - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                             06/10/16 are considered outside
                              M99.02,                                                                                                                                            of treatment guidelines.
                               M54.6
  06/15/16     Kara J.        M99.01,     Dirdepbn                 Not       1                    $0.30       $0.00        0.967       $0.00            -          -           - Charges were not for a medical
               Holden, D.C.   M54.2,      (direct deposit        Provided                                                                                                        service or treatment.
                              M99.02,     bonus)
                               M54.6
  06/17/16     Kara J.        M99.01,     CMT 3-4 spinal          98941      1                   $56.00      $62.00        0.967       $0.00            -          -           - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                             06/10/16 are considered outside
                              M99.02,                                                                                                                                            of treatment guidelines.
                               M54.6
  06/17/16     Kara J.        M99.01,     Electric muscle stim    G0283      1      97014        $34.00      $36.00        0.967       $0.00            -          -           - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                             06/10/16 are considered outside
                              M99.02,                                                                                                                                            of treatment guidelines.
                               M54.6
  06/17/16     Kara J.        M99.01,     Dirdepbn                 Not       1                    $0.30       $0.00        0.967       $0.00            -          -           - Charges were not for a medical
               Holden, D.C.   M54.2,      (direct deposit        Provided                                                                                                        service or treatment.
                              M99.02,     bonus)
                               M54.6




Revision May 10, 2018                                                                                                                                                                                                    16




                                                                                                                                                                                                                    Cameron/Lowes 001440
                                                                                                                                                                                                                     Tyson & Mendes, LLP

                                                                                               EXHIBIT 1-021
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 25 of 55                                                                           Reasonable Expenses of Medical Care
                                                                                                                                                                                                        Christine Cameron




First Chiropractic
Provider Address:                         1868 Highway 95, Bullhead City, AZ 86442-6804
Provider Phone Number:                    928-763-8313

                                                                                                                                              Amount                 Amount
                              Diagnosis                           Code              Applied   Amount      National    Geographic Reasonable               Amount
    Date       Provider                   Description                       Units                                                             Paid by                Paid by Comments
                                Code                              Billed             Code      Billed       U&C        Modifier   Expenses                Adjusted
                                                                                                                                             Third Party              Patient
  06/17/16     Kara J.        M99.01,     Etpincen                 Not       1                    $0.68       $0.00        0.967       $0.00            -          -          - Charges were not for a medical
               Holden, D.C.   M54.2,      (ETP incentive         Provided                                                                                                       service or treatment.
                              M99.02,     bonus)
                               M54.6
  06/28/16     Kara J.        M99.01,     CMT 3-4 spinal          98941      1                   $56.00      $62.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                            06/10/16 are considered outside
                              M99.02,                                                                                                                                           of treatment guidelines.
                               M54.6
  06/28/16     Kara J.        M99.01,     Electric muscle stim    G0283      1      97014        $34.00      $36.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                            06/10/16 are considered outside
                              M99.02,                                                                                                                                           of treatment guidelines.
                               M54.6
  06/28/16     Kara J.        M99.01,     Dirdepbn                 Not       1                    $0.30       $0.00        0.967       $0.00           -           -          - Charges were not for a medical
               Holden, D.C.   M54.2,      (direct deposit        Provided                                                                                                       service or treatment.
                              M99.02,     bonus)
                               M54.6
  06/28/16     Kara J.        M99.01,     Etpincen                 Not       1                    $0.68       $0.00        0.967       $0.00           -           -          - Charges were not for a medical
               Holden, D.C.   M54.2,      (ETP incentive         Provided                                                                                                       service or treatment.
                              M99.02,     bonus)
                               M54.6
  07/11/16     Kara J.        M99.01,     CMT 3-4 spinal          98940      1                   $46.00      $53.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                            06/10/16 are considered outside
                              M99.02,                                                                                                                                           of treatment guidelines.
                               M54.6
  07/11/16     Kara J.        M99.01,     Electric muscle stim    G0283      1      97014        $34.00      $36.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                            06/10/16 are considered outside
                              M99.02,                                                                                                                                           of treatment guidelines.
                               M54.6
  07/11/16     Kara J.        M99.01,     Dirdepbn                 Not       1                    $0.29       $0.00        0.967       $0.00           -           -          - Charges were not for a medical
               Holden, D.C.   M54.2,      (direct deposit        Provided                                                                                                       service or treatment.
                              M99.02,     bonus)
                               M54.6




Revision May 10, 2018                                                                                                                                                                                                  17




                                                                                                                                                                                                                  Cameron/Lowes 001441
                                                                                                                                                                                                                   Tyson & Mendes, LLP

                                                                                               EXHIBIT 1-022
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 26 of 55                                                                           Reasonable Expenses of Medical Care
                                                                                                                                                                                                        Christine Cameron




First Chiropractic
Provider Address:                         1868 Highway 95, Bullhead City, AZ 86442-6804
Provider Phone Number:                    928-763-8313

                                                                                                                                              Amount                 Amount
                              Diagnosis                           Code              Applied   Amount      National    Geographic Reasonable               Amount
    Date       Provider                   Description                       Units                                                             Paid by                Paid by Comments
                                Code                              Billed             Code      Billed       U&C        Modifier   Expenses                Adjusted
                                                                                                                                             Third Party              Patient
  07/11/16     Kara J.        M99.01,     Etpincen                 Not       1                    $0.66       $0.00        0.967       $0.00            -          -          - Charges were not for a medical
               Holden, D.C.   M54.2,      (ETP incentive         Provided                                                                                                       service or treatment.
                              M99.02,     bonus)
                               M54.6
  07/15/16     Kara J.        M99.01,     CMT 3-4 spinal          98941      1                   $56.00      $62.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                            06/10/16 are considered outside
                              M99.02,                                                                                                                                           of treatment guidelines.
                               M54.6
  07/15/16     Kara J.        M99.01,     Electric muscle stim    G0283      1      97014        $34.00      $36.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.   M54.2,                                                                                                                                            06/10/16 are considered outside
                              M99.02,                                                                                                                                           of treatment guidelines.
                               M54.6
  09/26/16     Kara J.        M99.01,     CMT 1-2 spinal         98940-AT    1                   $46.00      $53.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.    M54.2                                                                                                                                            06/10/16 are considered outside
                                                                                                                                                                                of treatment guidelines.
  09/26/16     Kara J.        M99.01,     Docu assessment         G8539      1                    $0.01       $0.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.    M54.2      and docu care                                                                                                                         06/10/16 are considered outside
                                                                                                                                                                                of treatment guidelines.
  09/26/16     Kara J.        M99.01,     ODI positive and        G8370      1                    $0.01       $0.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.    M54.2      follow up plan                                                                                                                        06/10/16 are considered outside
                                                                                                                                                                                of treatment guidelines.
  10/21/16     Kara J.        M99.01,     CMT 1-2 spinal         98940-AT    1                   $46.00      $53.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.    M54.2                                                                                                                                            06/10/16 are considered outside
                                                                                                                                                                                of treatment guidelines.
  10/21/16     Kara J.        M99.01,     Docu assessment         G8539      1                    $0.01       $0.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.    M54.2      and docu care                                                                                                                         06/10/16 are considered outside
                                                                                                                                                                                of treatment guidelines.
  10/21/16     Kara J.        M99.01,     ODI positive and        G8730      1                    $0.01       $0.00        0.967       $0.00           -           -          - The therapy services beyond
               Holden, D.C.    M54.2      follow up plan                                                                                                                        06/10/16 are considered outside
                                                                                                                                                                                of treatment guidelines.
  02/27/17     Kara J.        M99.01,     CMT 1-2 spinal          98940      1                   $46.00      $53.00        0.967      $51.25       $0.00     $16.00      $30.00 Second session of physical
               Holden, D.C.   M54.2,                                                                                                                                            therapy begins.
                              M99.02,
                               M54.6




Revision May 10, 2018                                                                                                                                                                                                  18




                                                                                                                                                                                                                  Cameron/Lowes 001442
                                                                                                                                                                                                                   Tyson & Mendes, LLP

                                                                                               EXHIBIT 1-023
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 27 of 55                                                                     Reasonable Expenses of Medical Care
                                                                                                                                                                                                  Christine Cameron




First Chiropractic
Provider Address:                         1868 Highway 95, Bullhead City, AZ 86442-6804
Provider Phone Number:                    928-763-8313

                                                                                                                                            Amount               Amount
                              Diagnosis                          Code             Applied   Amount      National    Geographic Reasonable              Amount
    Date       Provider                   Description                     Units                                                             Paid by              Paid by Comments
                                Code                             Billed            Code      Billed       U&C        Modifier   Expenses               Adjusted
                                                                                                                                           Third Party            Patient
  04/12/17     Kara J.        M99.01,     CMT 1-2 spinal        98940       1                  $46.00      $53.00        0.967      $51.25       $0.00    $16.00    $30.00
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  04/19/17     Kara J.        M99.01,     CMT 1-2 spinal        98940       1                  $46.00      $53.00        0.967      $51.25     $0.00    $16.00    $30.00
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  04/26/17     Kara J.        M99.01,     CMT 1-2 spinal        98940       1                  $46.00      $53.00        0.967      $51.25     $0.00    $16.00    $30.00
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  05/03/17     Kara J.        M99.01,     CMT 1-2 spinal        98940       1                  $46.00      $53.00        0.967      $51.25     $0.00    $16.00    $30.00
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  06/05/17     Kara J.        M99.01,     CMT 1-2 spinal        98940       1                  $46.00      $53.00        0.967      $51.25     $0.00    $16.00    $30.00
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  06/12/17     Kara J.        M99.01,     CMT 1-2 spinal        98940       1                  $46.00      $53.00        0.967      $51.25     $0.00    $16.00    $30.00
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
  06/26/17     Kara J.        M99.01,     CMT 1-2 spinal        98940       1                  $46.00      $53.00        0.967      $51.25     $0.00    $16.00    $30.00
               Holden, D.C.   M54.2,
                              M99.02,
                               M54.6
                                                                                                                                                                           The source of third party
                                                                                                                                                                           adjustment is Co-Op Connection
                                                                                                                                                                           Program Discount.
Totals                                                                                      $1,803.25                            $1,357.60     $0.00   $128.00   $240.00




Revision May 10, 2018                                                                                                                                                                                            19




                                                                                                                                                                                                            Cameron/Lowes 001443
                                                                                                                                                                                                             Tyson & Mendes, LLP

                                                                                             EXHIBIT 1-024
                                           Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 28 of 55                                           Reasonable Expenses of Medical Care
                                                                                                                                                                         Christine Cameron




 First Chiropractic
 Provider Address:                         1868 Highway 95, Bullhead City, AZ 86442-6804
 Provider Phone Number:                    928-763-8313

 Sources:
 Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
 Official Disability Guidelines. Work Loss Data Institute. MCG Health. Web.
 Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page numbers 321, 323.
 Physicians' Fee Reference 2017. 34th ed. Milwaukee: Yale Wasserman DMD Medical, 2017. Print. Page number 323.
 Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page numbers 763, 768, 869.
 Davis, James B. Medical Fees. 2017 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2017. EBook. Page number 770.
 OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page numbers 486, 486.
 OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2017. Print. Page number 513.




Revision May 10, 2018                                                                                                                                                                   20




                                                                                                                                                                                 Cameron/Lowes 001444
                                                                                                                                                                                  Tyson & Mendes, LLP

                                                                                                     EXHIBIT 1-025
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 29 of 55                                                                            Reasonable Expenses of Medical Care
                                                                                                                                                                                                           Christine Cameron




La Jolla Orthopaedic Surgery Center
Provider Address:                       4120 La Jolla Village Drive, La Jolla, CA 92037
Provider Phone Number:                  858-657-0055

                                                                                                                                                Amount                  Amount
                            Diagnosis                             Code              Applied   Amount      National    Geographic    Reasonable                Amount
   Date      Provider                   Description                        Units                                                                Paid by                 Paid by Comments
                              Code                                Billed             Code      Billed       U&C        Modifier      Expenses                 Adjusted
                                                                                                                                               Third Party               Patient
08/12/16 Lars                 Not       Injection                64520             APC 5442   $2,240.00     $585.17         1.058       $619.11 $2,046.90       $112.00    $81.10 The reasonable expense is based
         Newsome,           Provided    sympathetic                                                                                                                               on APC (Ambulatory Payment
         M.D.                                                                                                                                                                     Classification) 5442 for
                                                                                                                                                                                  outpatient services.
09/13/16 Lars                 Not       Injection                65420             APC 5442   $2,240.00     $585.17         1.058       $619.11    $234.82    $1,883.87    $121.31 The reasonable expense is based
         Newsome,           Provided    sympathetic                                                                                                                                on APC (Ambulatory Payment
         M.D.                                                                                                                                                                      Classification) 5442 for
                                                                                                                                                                                   outpatient services.
                                                                                                                                                                                     The sources of third party
                                                                                                                                                                                     payment/adjustment are Blue
                                                                                                                                                                                     Cross and Medicare.
Totals                                                                                        $4,480.00                               $1,238.22   $2,281.72   $1,995.87    $202.41

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
AHD. American Hospital Directory. Web.
Ambulatory Payment Classification 2016 U.S. Department of Health and Human Services. Web.




 Revision May 10, 2018                                                                                                                                                                                                    21




                                                                                                                                                                                                                     Cameron/Lowes 001445
                                                                                                                                                                                                                      Tyson & Mendes, LLP

                                                                                                  EXHIBIT 1-026
                                             Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 30 of 55                                                                                            Reasonable Expenses of Medical Care
                                                                                                                                                                                                                            Christine Cameron




LJ Torrey Pines Orthopaedic Medical Group, Inc. / David J. Dalstrom, M.D. & David R. Hackley, M.D.
Provider Address:                        9850 Genesee Avenue, Suite 210, La Jolla, CA 92037-1206
Provider Phone Number:                   858-535-1075

                                                                                                                                                         Amount                          Amount
                            Diagnosis                              Code              Applied      Amount                       Geographic Reasonable                      Amount
   Date       Provider                   Description                         Units                             National U&C                              Paid by                         Paid by        Comments
                              Code                                 Billed             Code         Billed                       Modifier   Expenses                       Adjusted
                                                                                                                                                        Third Party                       Patient
 07/21/16 David J.          S84.12XA NP/OV-OP /                   99204                              $340.00         $344.00          1.058   $363.95                 -              -              -
          Dalstrom,          (Injury of moderate compl
          M.D.               peroneal
                           nerve at lwr
                            leg lvl, left
                              leg, init
                               encntr)
Totals                                                                                               $340.00                                  $363.95                 -              -              -

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page number 326.
Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page number 48.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page number 505.




  Revision May 10, 2018                                                                                                                                                                                                                    22




                                                                                                                                                                                                                                    Cameron/Lowes 001446
                                                                                                                                                                                                                                     Tyson & Mendes, LLP

                                                                                                       EXHIBIT 1-027
                                           Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 31 of 55                                                                                Reasonable Expenses of Medical Care
                                                                                                                                                                                                              Christine Cameron




  Palo Verde Foot And Ankle, PLLC / Scott A. Crampton, D.P.M.
  Provider Address:                        3003 Highway 95, Suite 41, Bullhead City, AZ 86442
  Provider Phone Number:                   928-758-3338

                                                                                                                                                       Amount               Amount
                              Diagnosis                             Code              Applied     Amount      National     Geographic     Reasonable              Amount
     Date       Provider                   Description                        Units                                                                    Paid by              Paid by Comments
                                Code                                Billed             Code        Billed       U&C         Modifier       Expenses               Adjusted
                                                                                                                                                      Third Party            Patient
   04/20/16 Scott A.           S92.252A Office visit, new           99203       1                   $192.00      $225.00          0.967       $217.58       $6.49    $95.90    $89.61
            Crampton,         (Displaced patient (level 3)
            D.P.M.            fracture of
                               navicular
                              [scaphoid]
                               left foot),
                                G57.72
                              (Causalgia
                               of left lwr
                                 limb),
                               M79.672
                             (Pain in left
                                  foot)
   05/16/16 Scott A.          S92.252A,    Office visit, new        99213       1                   $104.00      $140.00          0.967       $135.38    $58.00    $39.55     $6.45
            Crampton,         M79.672,     patient (level 3)
            D.P.M.             G57.72
   06/09/16 Scott A.          S92.252A,    Office visit, new        99213       1                   $104.00      $140.00          0.967       $135.38    $58.00    $39.55     $6.45
            Crampton,         M79.672,     patient (level 3)
            D.P.M.             G57.72
                                                                                                                                                                                      The source of third party
                                                                                                                                                                                      payment/adjustment is Blue
                                                                                                                                                                                      Cross/Blue Shield.
  Totals                                                                                            $400.00                                   $488.34   $122.49   $175.00   $102.51

  Sources:
  Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
  Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page number 326.
  Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page numbers 47, 49.
  OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page numbers 505-506.




Revision May 10, 2018                                                                                                                                                                                                        23




                                                                                                                                                                                                                      Cameron/Lowes 001447
                                                                                                                                                                                                                       Tyson & Mendes, LLP

                                                                                                     EXHIBIT 1-028
                                         Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 32 of 55                                                                             Reasonable Expenses of Medical Care
                                                                                                                                                                                                         Christine Cameron




 RDM Physical Therapy, Inc. (Rancho Del Mar Physical Therapy)
 Provider Address:                       3790 Via De La Valle, Suite 205, Del Mar, CA 92014
 Provider Phone Number:                  858-350-6500

                                                                                                                                               Amount               Amount
                            Diagnosis                              Code             Applied   Amount     National    Geographic   Reasonable              Amount
     Date       Provider                 Description                        Units                                                              Paid by              Paid by Comments
                              Code                                 Billed            Code      Billed      U&C        Modifier     Expenses               Adjusted
                                                                                                                                              Third Party            Patient
  09/08/16 Tracey L.         (M79.672 (Mobility: walking/          G8979                         $1.00       $0.00        1.058         $0.00       $0.00     $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T      [Pain in left moving around                                                                                                                        Terminology) code is used for
                               foot],     functional limitation)                                                                                                               reporting purposes only. A
                              M25.572                                                                                                                                          reasonable expense does not
                            [Pain in left                                                                                                                                      apply.
                             ankle and
                           joints of left
                               foot],
                              G90.522
                             [Complex
                              regional
                                pain
                             syndrome
                             of left lwr
                               limb])

  09/08/16 Tracey L.       (M79.672, (Mobility: walking/           G8978                         $1.00       $0.00        1.058         $0.00       $0.00      $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T      M25.572, moving around                                                                                                                              Terminology) code is used for
                            G90.522) functional limitation)                                                                                                                     reporting purposes only. A
                                                                                                                                                                                reasonable expense does not
                                                                                                                                                                                apply.
  09/08/16 Tracey L.       (M79.672, (Pain assessment              G8730                         $1.00       $0.00        1.058         $0.00       $0.00      $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T      M25.572, documented)                                                                                                                                Terminology) code is used for
                            G90.522)                                                                                                                                            reporting purposes only. A
                                                                                                                                                                                reasonable expense does not
                                                                                                                                                                                apply.
  09/08/16 Tracey L.       (M79.672, (Functional outcome           G8539                         $1.00       $0.00        1.058         $0.00       $0.00      $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T      M25.572, assessment)                                                                                                                                Terminology) code is used for
                            G90.522)                                                                                                                                            reporting purposes only. A
                                                                                                                                                                                reasonable expense does not
                                                                                                                                                                                apply.
  09/08/16 Tracey L.       (M79.672, (Eligible clinician           G8427                         $1.00       $0.00        1.058         $0.00       $0.00      $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T      M25.572, attests)                                                                                                                                   Terminology) code is used for
                            G90.522)                                                                                                                                            reporting purposes only. A
                                                                                                                                                                                reasonable expense does not
                                                                                                                                                                                apply.




Revision May 10, 2018                                                                                                                                                                                                   24




                                                                                                                                                                                                                 Cameron/Lowes 001448
                                                                                                                                                                                                                  Tyson & Mendes, LLP

                                                                                                EXHIBIT 1-029
                                        Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 33 of 55                                                                            Reasonable Expenses of Medical Care
                                                                                                                                                                                                       Christine Cameron




 RDM Physical Therapy, Inc. (Rancho Del Mar Physical Therapy)
 Provider Address:                     3790 Via De La Valle, Suite 205, Del Mar, CA 92014
 Provider Phone Number:                858-350-6500

                                                                                                                                             Amount               Amount
                           Diagnosis                           Code             Applied     Amount     National    Geographic   Reasonable              Amount
     Date       Provider               Description                      Units                                                                Paid by              Paid by Comments
                             Code                              Billed            Code        Billed      U&C        Modifier     Expenses               Adjusted
                                                                                                                                            Third Party            Patient
  09/08/16 Tracey L.       (M79.672, (BMI is documented       G8417                            $1.00       $0.00        1.058         $0.00       $0.00     $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T      M25.572, above normal                                                                                                                            Terminology) code is used for
                            G90.522) parameters)                                                                                                                             reporting purposes only. A
                                                                                                                                                                             reasonable expense does not
                                                                                                                                                                             apply.
  09/08/16 Tracey L.       (M79.672, (Therapeutic             97110      (1)                  $40.00      $63.00        1.058        $66.65       $0.00     $14.45     $25.55
           King, D.P.T      M25.572, exercise)
                            G90.522)
  09/08/16 Tracey L.       (M79.672, (Physical therapy        97001                          $150.00     $165.00        1.058       $174.57       $0.00     $70.96     $79.04
           King, D.P.T      M25.572, evaluation)
                            G90.522)
  09/08/16 Tracey L.       (M79.672, (Patient screened         1101F                           $0.00       $0.00        1.058         $0.00       $0.00      $0.00      $0.00
           King, D.P.T      M25.572, for future fall risk)
                            G90.522)
  10/04/16 Tracey L.       (M79.672, (Therapeutic             97110      (1)                  $40.00      $63.00        1.058        $66.65     $26.71       $6.47      $6.82
           King, D.P.T      M25.572, exercise)
                            G90.522)
  10/06/16 Tracey L.       (M79.672, (Manual therapy)         97140                           $50.00      $63.00        1.058        $66.65     $18.66      $26.58      $4.76
           King, D.P.T      M25.572,
                            G90.522)
  10/06/16 Tracey L.       (M79.672, (Therapeutic             97110      (1)                  $40.00      $63.00        1.058        $66.65     $26.71       $6.47      $6.82
           King, D.P.T      M25.572, exercise)
                            G90.522)
  10/27/16 Tracey L.       (M79.672, (Therapeutic             97110      (2)                  $80.00     $126.00        1.058       $133.31     $46.75      $21.32     $11.93
           King, D.P.T      M25.572, exercise)
                            G90.522)
  11/02/16 Tracey L.       (M79.672, (Mobility: walking/      G8979                            $1.00       $0.00        1.058         $0.00       $0.00      $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T      M25.572, moving around                                                                                                                            Terminology) code is used for
                            G90.522) functional limitation)                                                                                                                   reporting purposes only. A
                                                                                                                                                                              reasonable expense does not
                                                                                                                                                                              apply.




Revision May 10, 2018                                                                                                                                                                                                 25




                                                                                                                                                                                                               Cameron/Lowes 001449
                                                                                                                                                                                                                Tyson & Mendes, LLP

                                                                                              EXHIBIT 1-030
                                           Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 34 of 55                                                                                       Reasonable Expenses of Medical Care
                                                                                                                                                                                                                     Christine Cameron




 RDM Physical Therapy, Inc. (Rancho Del Mar Physical Therapy)
 Provider Address:                        3790 Via De La Valle, Suite 205, Del Mar, CA 92014
 Provider Phone Number:                   858-350-6500

                                                                                                                                                         Amount               Amount
                             Diagnosis                              Code             Applied     Amount       National    Geographic    Reasonable                  Amount
     Date       Provider                  Description                        Units                                                                       Paid by              Paid by Comments
                               Code                                 Billed            Code        Billed        U&C        Modifier      Expenses                   Adjusted
                                                                                                                                                        Third Party            Patient
  11/02/16 Tracey L.         (M79.672, (Mobility: walking/         G8978                              $1.00       $0.00         1.058             $0.00       $0.00     $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T        M25.572, moving around                                                                                                                                     Terminology) code is used for
                              G90.522) functional limitation)                                                                                                                            reporting purposes only. A
                                                                                                                                                                                         reasonable expense does not
                                                                                                                                                                                         apply.
  11/02/16 Tracey L.         (M79.672, (Pain assessment            G8730                              $1.00       $0.00         1.058             $0.00       $0.00      $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T        M25.572, documented)                                                                                                                                        Terminology) code is used for
                              G90.522)                                                                                                                                                    reporting purposes only. A
                                                                                                                                                                                          reasonable expense does not
                                                                                                                                                                                          apply.
  11/02/16 Tracey L.         (M79.672, (Functional outcome         G8539                              $1.00       $0.00         1.058             $0.00       $0.00      $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T        M25.572, assessment)                                                                                                                                        Terminology) code is used for
                              G90.522)                                                                                                                                                    reporting purposes only. A
                                                                                                                                                                                          reasonable expense does not
                                                                                                                                                                                          apply.
  11/02/16 Tracey L.         (M79.672, (Eligible clinician         G8427                              $1.00       $0.00         1.058             $0.00       $0.00      $1.00      $0.00 This CPT (Current Procedural
           King, D.P.T        M25.572, attests)                                                                                                                                           Terminology) code is used for
                              G90.522)                                                                                                                                                    reporting purposes only. A
                                                                                                                                                                                          reasonable expense does not
                                                                                                                                                                                          apply.
  11/02/16 Tracey L.         (M79.672, (Therapeutic                 97110      (2)                  $80.00      $126.00         1.058         $133.31       $46.75      $21.32     $11.93
           King, D.P.T        M25.572, exercise)
                              G90.522)
                                                                                                                                                                                            The source of the third party
                                                                                                                                                                                            payment/adjustment is
                                                                                                                                                                                            unknown.
 Totals                                                                                            $491.00                                    $707.79      $165.58     $178.57    $146.85

 Sources:
 Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
 Official Disability Guidelines. Work Loss Data Institute. MCG Health. Web.
 Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page numbers 320-321.
 Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page numbers 763-765.
 OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page numbers 486-487.




Revision May 10, 2018                                                                                                                                                                                                               26




                                                                                                                                                                                                                             Cameron/Lowes 001450
                                                                                                                                                                                                                              Tyson & Mendes, LLP

                                                                                                    EXHIBIT 1-031
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 35 of 55                                                                               Reasonable Expenses of Medical Care
                                                                                                                                                                                                            Christine Cameron




San Diego Nerve Study Center
Provider Address:                        9850 Genesee Avenue, Suite 750, La Jolla, CA 92037
Provider Phone Number:                   858-554-1644

                                                                                                                                                       Amount               Amount
                            Diagnosis                             Code               Applied      Amount       National     Geographic Reasonable                 Amount
    Date      Provider                   Description                        Units                                                                      Paid by              Paid by Comments
                              Code                                Billed              Code         Billed        U&C         Modifier   Expenses                  Adjusted
                                                                                                                                                      Third Party            Patient
 07/21/16 San Diego            Not       (Office visit new        99202                              $142.00     $149.00          1.058       $157.64     $142.00     $0.00      $0.00
          Nerve Study        Provided    patient)
          Center
 07/21/16 San Diego            Not       (Nerve conduction        95910                              $562.37     $605.00          1.058       $640.09    $562.37    $0.00     $0.00
          Nerve Study        Provided    studies; 7-8 studies)
          Center
 07/21/16 San Diego            Not       (Needle                  95885                              $140.00     $185.00          1.058       $195.73    $140.00    $0.00     $0.00
          Nerve Study        Provided    electromyography)
          Center
 07/21/16 San Diego            Not       (Needle, sterile)        A4215                               $10.00        $0.00         1.058          $0.00    $10.00    $0.00     $0.00 This is a packaged service/item.
          Nerve Study        Provided
          Center
 06/29/17 San Diego            Not       (Nerve conduction        95909                              $412.50     $485.00          1.058       $513.13      $0.00    $0.00     $0.00
          Nerve Study        Provided    studies; 5-6 studies)
          Center
 06/29/17 San Diego            Not       (Needle                  95886                              $140.00     $275.00          1.058       $290.95      $0.00    $0.00     $0.00
          Nerve Study        Provided    electromyography)
          Center
 06/29/17 San Diego            Not       (Needle, sterile)        A4215                               $10.00        $0.00         1.058          $0.00     $0.00    $0.00     $0.00 This is a packaged service/item.
          Nerve Study        Provided
          Center
                                                                                                                                                                                    The source of the third party
                                                                                                                                                                                    payment is Blue Shield/Blue
Totals                                                                                             $1,416.87                                $1,797.54    $854.37    $0.00     $0.00 Cross.

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page numbers 313-314, 326.
Physicians' Fee Reference 2017. 34th ed. Milwaukee: Yale Wasserman DMD Medical, 2017. Print. Page number 309.
Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page numbers 47, 746-747.
Davis, James B. Medical Fees. 2017 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2017. EBook. Page numbers 746.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page numbers 477-478, 505.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2017. Print. Page number 498.




Revision May 10, 2018                                                                                                                                                                                                       27




                                                                                                                                                                                                                       Cameron/Lowes 001451
                                                                                                                                                                                                                        Tyson & Mendes, LLP

                                                                                                    EXHIBIT 1-032
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 36 of 55                                                                        Reasonable Expenses of Medical Care
                                                                                                                                                                                                       Christine Cameron




Gloria M. Shurman, Ph.D.
Provider Address:                      9834 Genesse Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                 858-455-7535

                                                                                                                                              Amount Paid
                           Diagnosis                          Code              Applied     Amount      National    Geographic    Reasonable               Amount Amount Paid
   Date      Provider                  Description                      Units                                                                  by Third                          Comments
                             Code                             Billed             Code        Billed       U&C        Modifier      Expenses                Adjusted  by Patient
                                                                                                                                                 Party
 08/10/16 Gloria M.          Not       Initial diagnostic      Not              90791         $350.00     $250.00         1.058       $264.50        $0.00     $0.00     $350.00 A CPT (Current Procedural
          Shurman,         Provided    interview             Provided                                                                                                            Terminology) code was not
          Ph.D.                                                                                                                                                                  provided. For auditing purposes
                                                                                                                                                                                 CPT code 90791 was applied
                                                                                                                                                                                 based on the description of
                                                                                                                                                                                 service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 08/16/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31        $0.00      $0.00      $300.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                              Terminology) code was not
          Ph.D.                                                                                                                                                                    provided. For auditing purposes
                                                                                                                                                                                   CPT code 90837 was applied
                                                                                                                                                                                   based on the description of
                                                                                                                                                                                   service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 09/07/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31        $0.00      $0.00      $300.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                              Terminology) code was not
          Ph.D.                                                                                                                                                                    provided. For auditing purposes
                                                                                                                                                                                   CPT code 90837 was applied
                                                                                                                                                                                   based on the description of
                                                                                                                                                                                   service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.




   Revision May 10, 2018                                                                                                                                                                                              28




                                                                                                                                                                                                                Cameron/Lowes 001452
                                                                                                                                                                                                                 Tyson & Mendes, LLP

                                                                                                 EXHIBIT 1-033
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 37 of 55                                                                         Reasonable Expenses of Medical Care
                                                                                                                                                                                                        Christine Cameron




Gloria M. Shurman, Ph.D.
Provider Address:                      9834 Genesse Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                 858-455-7535

                                                                                                                                              Amount Paid
                           Diagnosis                          Code              Applied     Amount      National    Geographic    Reasonable               Amount Amount Paid
   Date      Provider                  Description                      Units                                                                  by Third                          Comments
                             Code                             Billed             Code        Billed       U&C        Modifier      Expenses                Adjusted  by Patient
                                                                                                                                                 Party
 09/15/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31        $0.00     $0.00     $300.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                            Terminology) code was not
          Ph.D.                                                                                                                                                                  provided. For auditing purposes
                                                                                                                                                                                 CPT code 90837 was applied
                                                                                                                                                                                 based on the description of
                                                                                                                                                                                 service.

                                                                                                                                                                                     The reasonable expense is based
                                                                                                                                                                                     on the Physicians’ Fee Reference
                                                                                                                                                                                     75th percentile for Usual and
                                                                                                                                                                                     Customary.
 09/27/16 Gloria M.          Not       Courtesy service        Not                              $0.00       $0.00         1.058         $0.00        $0.00      $0.00        $0.00
          Shurman,         Provided                          Provided
          Ph.D.
 10/04/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31        $0.00      $0.00      $300.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                              Terminology) code was not
          Ph.D.                                                                                                                                                                    provided. For auditing purposes
                                                                                                                                                                                   CPT code 90837 was applied
                                                                                                                                                                                   based on the description of
                                                                                                                                                                                   service.

                                                                                                                                                                                     The reasonable expense is based
                                                                                                                                                                                     on the Physicians’ Fee Reference
                                                                                                                                                                                     75th percentile for Usual and
                                                                                                                                                                                     Customary.




   Revision May 10, 2018                                                                                                                                                                                                29




                                                                                                                                                                                                                  Cameron/Lowes 001453
                                                                                                                                                                                                                   Tyson & Mendes, LLP

                                                                                                 EXHIBIT 1-034
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 38 of 55                                                                        Reasonable Expenses of Medical Care
                                                                                                                                                                                                       Christine Cameron




Gloria M. Shurman, Ph.D.
Provider Address:                      9834 Genesse Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                 858-455-7535

                                                                                                                                              Amount Paid
                           Diagnosis                          Code              Applied     Amount      National    Geographic    Reasonable               Amount Amount Paid
   Date      Provider                  Description                      Units                                                                  by Third                          Comments
                             Code                             Billed             Code        Billed       U&C        Modifier      Expenses                Adjusted  by Patient
                                                                                                                                                 Party
 10/20/16 Gloria M.          Not       Individual              Not              90832         $150.00     $125.00         1.058       $132.25        $0.00     $0.00     $150.00 A CPT (Current Procedural
          Shurman,         Provided    psychotherapy         Provided                                                                                                            Terminology) code was not
          Ph.D.                        30 mins                                                                                                                                   provided. For auditing purposes
                                                                                                                                                                                 CPT code 90832 was applied
                                                                                                                                                                                 based on the description of
                                                                                                                                                                                 service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 10/25/16 Gloria M.          Not       Legal conference /      Not                            $150.00       $0.00         1.058         $0.00            -          -            - Charges were not for a medical
          Shurman,         Provided    atty                  Provided                                                                                                              service or treatment.
          Ph.D.
 10/27/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31            -          -      $225.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                              Terminology) code was not
          Ph.D.                                                                                                                                                                    provided. For auditing purposes
                                                                                                                                                                                   CPT code 90837 was applied
                                                                                                                                                                                   based on the description of
                                                                                                                                                                                   service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.




   Revision May 10, 2018                                                                                                                                                                                              30




                                                                                                                                                                                                                Cameron/Lowes 001454
                                                                                                                                                                                                                 Tyson & Mendes, LLP

                                                                                                 EXHIBIT 1-035
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 39 of 55                                                                        Reasonable Expenses of Medical Care
                                                                                                                                                                                                       Christine Cameron




Gloria M. Shurman, Ph.D.
Provider Address:                      9834 Genesse Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                 858-455-7535

                                                                                                                                              Amount Paid
                           Diagnosis                          Code              Applied     Amount      National    Geographic    Reasonable               Amount Amount Paid
   Date      Provider                  Description                      Units                                                                  by Third                           Comments
                             Code                             Billed             Code        Billed       U&C        Modifier      Expenses                Adjusted   by Patient
                                                                                                                                                 Party
 11/02/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31            -          -     $290.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                             Terminology) code was not
          Ph.D.                                                                                                                                                                   provided. For auditing purposes
                                                                                                                                                                                  CPT code 90837 was applied
                                                                                                                                                                                  based on the description of
                                                                                                                                                                                  service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 11/02/16 Gloria M.          Not       Psych testing: MMPI     Not              96101         $275.00     $211.00         1.058       $223.24            -          -             - A CPT (Current Procedural
          Shurman,         Provided                          Provided                                                                                                               Terminology) code was not
          Ph.D.                                                                                                                                                                     provided. For auditing purposes
                                                                                                                                                                                    CPT code 96101 was applied
                                                                                                                                                                                    based on the description of
                                                                                                                                                                                    service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 11/17/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31            -          -      $150.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                              Terminology) code was not
          Ph.D.                                                                                                                                                                    provided. For auditing purposes
                                                                                                                                                                                   CPT code 90837 was applied
                                                                                                                                                                                   based on the description of
                                                                                                                                                                                   service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.




   Revision May 10, 2018                                                                                                                                                                                              31




                                                                                                                                                                                                                Cameron/Lowes 001455
                                                                                                                                                                                                                 Tyson & Mendes, LLP

                                                                                                 EXHIBIT 1-036
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 40 of 55                                                                        Reasonable Expenses of Medical Care
                                                                                                                                                                                                       Christine Cameron




Gloria M. Shurman, Ph.D.
Provider Address:                      9834 Genesse Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                 858-455-7535

                                                                                                                                              Amount Paid
                           Diagnosis                          Code              Applied     Amount      National    Geographic    Reasonable               Amount Amount Paid
   Date      Provider                  Description                      Units                                                                  by Third                           Comments
                             Code                             Billed             Code        Billed       U&C        Modifier      Expenses                Adjusted   by Patient
                                                                                                                                                 Party
 12/06/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31            -          -     $150.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                             Terminology) code was not
          Ph.D.                                                                                                                                                                   provided. For auditing purposes
                                                                                                                                                                                  CPT code 90837 was applied
                                                                                                                                                                                  based on the description of
                                                                                                                                                                                  service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 12/20/16 Gloria M.          Not       Ind psychotherapy-      Not              90837         $300.00     $195.00         1.058       $206.31            -          -             - A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                               Terminology) code was not
          Ph.D.                                                                                                                                                                     provided. For auditing purposes
                                                                                                                                                                                    CPT code 90837 was applied
                                                                                                                                                                                    based on the description of
                                                                                                                                                                                    service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 01/24/17 Gloria M.          Not       Ind psychotherapy-      Not              90837         $375.00     $195.00         1.058       $206.31            -          -      $340.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                              Terminology) code was not
          Ph.D.                                                                                                                                                                    provided. For auditing purposes
                                                                                                                                                                                   CPT code 90837 was applied
                                                                                                                                                                                   based on the description of
                                                                                                                                                                                   service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.




   Revision May 10, 2018                                                                                                                                                                                              32




                                                                                                                                                                                                                Cameron/Lowes 001456
                                                                                                                                                                                                                 Tyson & Mendes, LLP

                                                                                                 EXHIBIT 1-037
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 41 of 55                                                                     Reasonable Expenses of Medical Care
                                                                                                                                                                                                    Christine Cameron




Gloria M. Shurman, Ph.D.
Provider Address:                      9834 Genesse Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                 858-455-7535

                                                                                                                                              Amount Paid
                           Diagnosis                          Code              Applied     Amount      National    Geographic    Reasonable               Amount Amount Paid
   Date      Provider                  Description                      Units                                                                  by Third                          Comments
                             Code                             Billed             Code        Billed       U&C        Modifier      Expenses                Adjusted  by Patient
                                                                                                                                                 Party
 01/31/17 Gloria M.          Not       Ind psychotherapy-      Not                              $0.00       $0.00         1.058         $0.00        $0.00     $0.00       $0.00
          Shurman,         Provided    extended              Provided
          Ph.D.
 02/02/17 Gloria M.          Not       Individual              Not              90834         $225.00     $168.00         1.058       $177.74           -         -     $113.00 A CPT (Current Procedural
          Shurman,         Provided    psychotherapy -       Provided                                                                                                           Terminology) code was not
          Ph.D.                        45 mins                                                                                                                                  provided. For auditing purposes
                                                                                                                                                                                CPT code 90834 was applied
                                                                                                                                                                                based on the description of
                                                                                                                                                                                service.

                                                                                                                                                                                The reasonable expense is based
                                                                                                                                                                                on the Physicians’ Fee Reference
                                                                                                                                                                                75th percentile for Usual and
                                                                                                                                                                                Customary.
 02/08/17 Gloria M.          Not       Ind psychotherapy-      Not              90837           $0.00       $0.00         1.058         $0.00       $0.00     $0.00       $0.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                           Terminology) code was not
          Ph.D.                                                                                                                                                                 provided. For auditing purposes
                                                                                                                                                                                CPT code 90837 was applied
                                                                                                                                                                                based on the description of
                                                                                                                                                                                service.
 02/23/17 Gloria M.          Not       Individual              Not              90834         $225.00     $168.00         1.058       $177.74           -         -     $113.00 A CPT (Current Procedural
          Shurman,         Provided    psychotherapy -       Provided                                                                                                           Terminology) code was not
          Ph.D.                        45 mins                                                                                                                                  provided. For auditing purposes
                                                                                                                                                                                CPT code 90834 was applied
                                                                                                                                                                                based on the description of
                                                                                                                                                                                service.

                                                                                                                                                                                The reasonable expense is based
                                                                                                                                                                                on the Physicians’ Fee Reference
                                                                                                                                                                                75th percentile for Usual and
                                                                                                                                                                                Customary.




   Revision May 10, 2018                                                                                                                                                                                           33




                                                                                                                                                                                                             Cameron/Lowes 001457
                                                                                                                                                                                                              Tyson & Mendes, LLP

                                                                                                 EXHIBIT 1-038
                                            Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 42 of 55                                                                        Reasonable Expenses of Medical Care
                                                                                                                                                                                                       Christine Cameron




Gloria M. Shurman, Ph.D.
Provider Address:                      9834 Genesse Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                 858-455-7535

                                                                                                                                              Amount Paid
                           Diagnosis                          Code              Applied     Amount      National    Geographic    Reasonable               Amount Amount Paid
   Date      Provider                  Description                      Units                                                                  by Third                           Comments
                             Code                             Billed             Code        Billed       U&C        Modifier      Expenses                Adjusted   by Patient
                                                                                                                                                 Party
 04/04/17 Gloria M.          Not       Ind psychotherapy-      Not              90837         $375.00     $195.00         1.058       $206.31            -          -     $190.00 A CPT (Current Procedural
          Shurman,         Provided    extended              Provided                                                                                                             Terminology) code was not
          Ph.D.                                                                                                                                                                   provided. For auditing purposes
                                                                                                                                                                                  CPT code 90837 was applied
                                                                                                                                                                                  based on the description of
                                                                                                                                                                                  service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 04/18/17 Gloria M.          Not       Individual              Not              90834         $225.00     $168.00         1.058       $177.74            -          -      $113.00 A CPT (Current Procedural
          Shurman,         Provided    psychotherapy -       Provided                                                                                                              Terminology) code was not
          Ph.D.                        45 mins                                                                                                                                     provided. For auditing purposes
                                                                                                                                                                                   CPT code 90834 was applied
                                                                                                                                                                                   based on the description of
                                                                                                                                                                                   service.

                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                   Customary.
 04/26/17 Gloria M.          Not       Consult with            Not              99214         $125.00     $223.00         1.058       $235.93            -          -       $63.00 A CPT (Current Procedural
          Shurman,         Provided    physician -           Provided                                                                                                              Terminology) code was not
          Ph.D.                        30 minutes                                                                                                                                  provided. For auditing purposes
                                                                                                                                                                                   CPT code 99214 was applied
                                                                                                                                                                                   based on the description of
                                                                                                                                                                                   service.




   Revision May 10, 2018                                                                                                                                                                                              34




                                                                                                                                                                                                                Cameron/Lowes 001458
                                                                                                                                                                                                                 Tyson & Mendes, LLP

                                                                                                 EXHIBIT 1-039
                                               Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 43 of 55                                                                                      Reasonable Expenses of Medical Care
                                                                                                                                                                                                                        Christine Cameron




Gloria M. Shurman, Ph.D.
Provider Address:                         9834 Genesse Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                    858-455-7535

                                                                                                                                                             Amount Paid
                             Diagnosis                             Code              Applied      Amount        National     Geographic      Reasonable                   Amount Amount Paid
   Date       Provider                    Description                        Units                                                                            by Third                           Comments
                               Code                                Billed             Code         Billed         U&C         Modifier        Expenses                    Adjusted   by Patient
                                                                                                                                                                Party
 05/10/17 Gloria M.            Not        Ind psychotherapy-        Not               90837           $300.00     $195.00            1.058           $206.31            -          -     $150.00 A CPT (Current Procedural
          Shurman,           Provided     extended                Provided                                                                                                                       Terminology) code was not
          Ph.D.                                                                                                                                                                                  provided. For auditing purposes
                                                                                                                                                                                                 CPT code 90837 was applied
                                                                                                                                                                                                 based on the description of
                                                                                                                                                                                                 service.

                                                                                                                                                                                                     The reasonable expense is based
                                                                                                                                                                                                     on the Physicians’ Fee Reference
                                                                                                                                                                                                     75th percentile for Usual and
                                                                                                                                                                                                     Customary.
 05/11/17 Gloria M.            Not        No charge                 Not                                 $0.00        $0.00           1.058             $0.00        $0.00      $0.00         $0.00
          Shurman,           Provided                             Provided
          Ph.D.
Totals                                                                                              $5,475.00                                    $3,864.86              -          -     $3,597.00

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page numbers 286-287, 317.
Physicians' Fee Reference 2017. 34th ed. Milwaukee: Yale Wasserman DMD Medical, 2017. Print. Page numbers 283, 324.
Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page numbers 678, 756.
Davis, James B. Medical Fees. 2017 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2017. EBook. Page numbers 49, 679-680.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page numbers 445-446, 483.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2017. Print. Page numbers 464, 530.




    Revision May 10, 2018                                                                                                                                                                                                               35




                                                                                                                                                                                                                                  Cameron/Lowes 001459
                                                                                                                                                                                                                                   Tyson & Mendes, LLP

                                                                                                         EXHIBIT 1-040
                                         Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 44 of 55                                                                                 Reasonable Expenses of Medical Care
                                                                                                                                                                                                             Christine Cameron




Joseph Shurman, M.D.
Provider Address:                     P.O. Box 82086, San Diego, CA 92138-2086 / Service Location: Scripps Memorial Medical Office Building, 9834 Genesee Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                858-244-0110

                                                                                                                                               Amount                      Amount
                          Diagnosis                           Code             Applied     Amount       National    Geographic    Reasonable                    Amount
   Date       Provider                Description                      Units                                                                   Paid by                     Paid by Comments
                            Code                              Billed            Code        Billed        U&C        Modifier      Expenses                     Adjusted
                                                                                                                                              Third Party                   Patient
 07/20/16 Joseph            G90.523 Office/outpatient        99205                            $510.00     $443.00         1.058       $468.69     $145.80          $348.01    $16.19 The reasonable expense is based
          Shurman,         (Complex visit new                                                                                                                                        on the Physicians’ Fee Reference
          M.D.              regional                                                                                                                                                 75th percentile for Usual and
                              pain                                                                                                                                                   Customary.
                          syndrome 1
                          of lwr limb,
                            bilateral)
 08/10/16 Joseph            G90.522 Office/outpatient       99215-25                          $340.00     $295.00         1.058       $312.11         $98.22       $230.87      $10.91 The reasonable expense is based
          Shurman,         (Complex visit new                                                                                                                                          on the Physicians’ Fee Reference
          M.D.              regional                                                                                                                                                   75th percentile for Usual and
                              pain                                                                                                                                                     Customary.
                          syndrome 1
                           of left lwr
                              limb)
 08/10/16 Joseph           G90.522    Drug screen,           80300-                           $250.00     $454.39         1.058       $480.74         $15.04       $233.29        $1.67
          Shurman,                    non-TLC devices         QW
          M.D.
 08/16/16 Joseph           G90.522    Office/Outpatient      99214                            $255.00     $214.00         1.058       $226.41         $93.42       $151.21      $10.37 The reasonable expense is based
          Shurman,                    Visit Est                                                                                                                                        on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                         75th percentile for Usual and
                                                                                                                                                                                       Customary.
 09/07/16 Joseph           G90.522    Office/outpatient      99214                            $255.00     $214.00         1.058       $226.41         $86.49       $146.43      $22.08 The reasonable expense is based
          Shurman,                    visit est                                                                                                                                        on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                         75th percentile for Usual and
                                                                                                                                                                                       Customary.
 09/14/16 Joseph           G90.522    Office/outpatient      99215                            $340.00     $295.00         1.058       $312.11       $116.25        $194.07      $29.68 The reasonable expense is based
          Shurman,                    visit est                                                                                                                                        on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                         75th percentile for Usual and
                                                                                                                                                                                       Customary.
 10/04/16 Joseph           G90.522    Office/outpatient      99215                            $340.00     $295.00         1.058       $312.11       $116.25        $194.07      $29.68 The reasonable expense is based
          Shurman,                    visit est                                                                                                                                        on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                         75th percentile for Usual and
                                                                                                                                                                                       Customary.




  Revision May 10, 2018                                                                                                                                                                                                     36




                                                                                                                                                                                                                     Cameron/Lowes 001460
                                                                                                                                                                                                                      Tyson & Mendes, LLP

                                                                                                EXHIBIT 1-041
                                              Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 45 of 55                                                                                   Reasonable Expenses of Medical Care
                                                                                                                                                                                                                    Christine Cameron




Joseph Shurman, M.D.
Provider Address:                         P.O. Box 82086, San Diego, CA 92138-2086 / Service Location: Scripps Memorial Medical Office Building, 9834 Genesee Avenue, Suite 427, La Jolla, CA 92037
Provider Phone Number:                    858-244-0110

                                                                                                                                                         Amount                  Amount
                             Diagnosis                             Code              Applied      Amount       National     Geographic     Reasonable                 Amount
   Date       Provider                    Description                        Units                                                                       Paid by                 Paid by Comments
                               Code                                Billed             Code         Billed        U&C         Modifier       Expenses                  Adjusted
                                                                                                                                                        Third Party               Patient
 11/02/16 Joseph              G90.522     Office/outpatient        99215                             $340.00      $295.00          1.058        $312.11     $116.25      $194.07    $29.68 The reasonable expense is based
          Shurman,                        visit est                                                                                                                                        on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                             75th percentile for Usual and
                                                                                                                                                                                           Customary.
 12/06/16 Joseph              G90.522     Office/outpatient        99215                             $340.00      $295.00          1.058        $312.11     $116.25      $194.07      $29.68 The reasonable expense is based
          Shurman,                        visit est                                                                                                                                          on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                               75th percentile for Usual and
                                                                                                                                                                                             Customary.
 01/24/17 Joseph              G90.522     Office/outpatient        99215                             $340.00      $308.00          1.058        $325.86       $0.00      $191.15     $148.85 The reasonable expense is based
          Shurman,                        visit est                                                                                                                                          on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                               75th percentile for Usual and
                                                                                                                                                                                             Customary.
 04/04/17 Joseph              G90.522     Office/outpatient        99215                             $340.00      $308.00          1.058        $325.86     $114.37      $195.86       $0.00 The reasonable expense is based
          Shurman,                        visit est                                                                                                                                          on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                               75th percentile for Usual and
                                                                                                                                                                                             Customary.
 04/19/17 Joseph              G90.522     Office/outpatient        99214                             $255.00      $223.00          1.058        $235.93           -              -          - The reasonable expense is based
          Shurman,                        visit est                                                                                                                                           on the Physicians’ Fee Reference
          M.D.                                                                                                                                                                                75th percentile for Usual and
                                                                                                                                                                                              Customary.
                                                                                                                                                                                               The source of third party
                                                                                                                                                                                               payment/adjustment is Blue
                                                                                                                                                                                               Shield - Out of State.
Totals                                                                                             $3,905.00                                  $3,850.45   $1,018.34    $2,273.10     $328.79

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page number 326.
Physicians' Fee Reference 2017. 34th ed. Milwaukee: Yale Wasserman DMD Medical, 2017. Print. Page number 324.
Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page numbers 48-49, 578.
Davis, James B. Medical Fees. 2017 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2017. EBook. Page number 49.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page numbers 373, 506-507.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2017. Print. Page numbers 530-531.




  Revision May 10, 2018                                                                                                                                                                                                            37




                                                                                                                                                                                                                            Cameron/Lowes 001461
                                                                                                                                                                                                                             Tyson & Mendes, LLP

                                                                                                       EXHIBIT 1-042
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 46 of 55                                                                                        Reasonable Expenses of Medical Care
                                                                                                                                                                                                                     Christine Cameron




Valley View Medical Center
Provider Address:                       P.O. Box 742622, Atlanta, GA 30374-2622 / Service Location: 5330 South Highway 95, Fort Mohave, AZ 86426-9225
Provider Phone Number:                  928-788-2273

                                                                                                                                                  Amount                          Amount
                            Diagnosis                          Code             Applied    Amount       National    Geographic     Reasonable                      Amount
   Date       Provider                  Description                     Units                                                                     Paid by                         Paid by        Comments
                              Code                             Billed            Code       Billed        U&C        Modifier       Expenses                       Adjusted
                                                                                                                                                 Third Party                       Patient
 09/20/16     Valley View     Not       Aquatic therapy      97113-GP     3                   $554.40     $195.00          0.967       $188.57                 -              -              - The reasonable expense is based
              Medical       Provided                                                                                                                                                           on the Physicians’ Fee Reference
              Center                                                                                                                                                                           75th percentile for Usual and
                                                                                                                                                                                               Customary.
 09/27/16     Valley View     Not       Aquatic therapy      97113-GP     3                   $554.40     $195.00          0.967       $188.57                 -              -              - The reasonable expense is based
              Medical       Provided                                                                                                                                                           on the Physicians’ Fee Reference
              Center                                                                                                                                                                           75th percentile for Usual and
                                                                                                                                                                                               Customary.
 10/11/16     Valley View     Not       Aquatic therapy      97113-GP     3                   $554.40     $195.00          0.967       $188.57                 -              -              - The reasonable expense is based
              Medical       Provided                                                                                                                                                           on the Physicians’ Fee Reference
              Center                                                                                                                                                                           75th percentile for Usual and
                                                                                                                                                                                               Customary.
 10/18/16     Valley View     Not       Aquatic therapy      97113-GP     3                   $554.40     $195.00          0.967       $188.57                 -              -              - The reasonable expense is based
              Medical       Provided                                                                                                                                                           on the Physicians’ Fee Reference
              Center                                                                                                                                                                           75th percentile for Usual and
                                                                                                                                                                                               Customary.
 10/20/16     Valley View     Not       Aquatic therapy      97113-GP     3                   $554.40     $195.00          0.967       $188.57                 -              -              - The reasonable expense is based
              Medical       Provided                                                                                                                                                           on the Physicians’ Fee Reference
              Center                                                                                                                                                                           75th percentile for Usual and
                                                                                                                                                                                               Customary.
 11/08/16     Valley View     Not       Aquatic therapy      97113-GP     3                   $554.40     $195.00          0.967       $188.57                 -              -              - The reasonable expense is based
              Medical       Provided                                                                                                                                                           on the Physicians’ Fee Reference
              Center                                                                                                                                                                           75th percentile for Usual and
                                                                                                                                                                                               Customary.
 11/21/16     Valley View     Not       Aquatic therapy      97113-GP     3                   $554.40     $195.00          0.967       $188.57                 -              -              - The reasonable expense is based
              Medical       Provided                                                                                                                                                           on the Physicians’ Fee Reference
              Center                                                                                                                                                                           75th percentile for Usual and
                                                                                                                                                                                               Customary.
 11/30/16     Valley View     Not       Aquatic therapy      97113-GP     2                   $369.60     $130.00          0.967       $125.71                 -              -              - The reasonable expense is based
              Medical       Provided                                                                                                                                                           on the Physicians’ Fee Reference
              Center                                                                                                                                                                           75th percentile for Usual and
                                                                                                                                                                                               Customary.
Totals                                                                                      $4,250.40                                $1,445.70                 -              -              -




 Revision May 10, 2018                                                                                                                                                                                                              38




                                                                                                                                                                                                                              Cameron/Lowes 001462
                                                                                                                                                                                                                               Tyson & Mendes, LLP

                                                                                               EXHIBIT 1-043
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 47 of 55                                              Reasonable Expenses of Medical Care
                                                                                                                                                                           Christine Cameron




Valley View Medical Center
Provider Address:                         P.O. Box 742622, Atlanta, GA 30374-2622 / Service Location: 5330 South Highway 95, Fort Mohave, AZ 86426-9225
Provider Phone Number:                    928-788-2273

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
Official Disability Guidelines. Work Loss Data Institute. MCG Health. Web.
Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page number 321.
Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page number 764.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page number 487.




Revision May 10, 2018                                                                                                                                                                     39




                                                                                                                                                                                   Cameron/Lowes 001463
                                                                                                                                                                                    Tyson & Mendes, LLP

                                                                                                    EXHIBIT 1-044
                                              Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 48 of 55                                                                                      Reasonable Expenses of Medical Care
                                                                                                                                                                                                                       Christine Cameron




(Western Arizona Regional Medical Center - Physician) / Linda Assaf, D.O.
Provider Address:                         2735 Silver Creek Road, Bullhead City, AZ 86442
Provider Phone Number:                    928-763-2273

                                                                                                                                                         Amount Paid                Amount
                             Diagnosis                             Code              Applied     Amount        National      Geographic      Reasonable                 Amount
    Date      Provider                    Description                        Units                                                                        by Third                  Paid by        Comments
                               Code                                Billed             Code        Billed         U&C          Modifier        Expenses                  Adjusted
                                                                                                                                                            Party                    Patient
 02/03/16     Linda Assaf,      Not       Emergency                 Not               99285       $1,213.00     $1,071.00            0.967     $1,035.66            -   $1,015.43              - A CPT (Current Procedural
              D.O.            Provided    Department Visit        Provided                                                                                                                       Terminology) code was not
                                                                                                                                                                                                 provided. For auditing purposes
                                                                                                                                                                                                 CPT code 99285 was applied
                                                                                                                                                                                                 based on the description of
                                                                                                                                                                                                 service.

                                                                                                                                                                                                   The reasonable expense is based
                                                                                                                                                                                                   on the Physicians’ Fee Reference
                                                                                                                                                                                                   75th percentile for Usual and
                                                                                                                                                                                                   Customary.

                                                                                                                                                                                                   The source of the third party
                                                                                                                                                                                                   adjustment is Blue Shield of
                                                                                                                                                                                                   Arizona.
Totals                                                                                            $1,213.00                                    $1,035.66            -   $1,015.43              -

Sources:
Find A Code LLC "Find A Code" Medical and Billing Resource. Web.
Physicians' Fee Reference 2016. 33rd ed. Milwaukee: Yale Wasserman DMD Medical, 2016. Print. Page number 331.
Davis, James B. Medical Fees. 2016 ed. Los Angeles, CA: Practice Management Information Corporation (PMIC), 2016. EBook. Page number 58.
OptumInsight, Inc. National Fee Analyzer. N.p.: OptumInsight, 2016. Print. Page number 514.




   Revision May 10, 2018                                                                                                                                                                                                                40




                                                                                                                                                                                                                                   Cameron/Lowes 001464
                                                                                                                                                                                                                                    Tyson & Mendes, LLP

                                                                                                        EXHIBIT 1-045
                                  Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 49 of 55                                                        Reasonable Expenses of Medical Care
                                                                                                                                                                             Christine Cameron




  Official Disability Guidelines
                 Diagnosis Code    Description
                    G90.522        Complex regional pain syndrome of left lower limb
                                   No specific treatment guidelines
                    M25.572        Pain in left ankle
                                   Physical Therapy Guidelines:
                                   9 visits over 8 weeks
                        M54.2      Cervicalgia
                                   Physical Therapy Guidelines:
                                   Allow for fading of treatment frequency (from up to 3 visits per week to 1 or less), plus active self-directed home PT
                                   9 visits over 8 weeks
                                   Chiropractic Guidelines:
                                   (If not contraindicated by risk of stroke)
                                   9 visits over 8 weeks
                        M54.6      Pain in thoracic spine
                                   No specific treatment uidelines
                    M79.672        Pain in left foot
                                   No specific treatment guidelines
                        M99.01     Segmental and somatic dysfunction of cervical region
                                   Chiropractic Guidelines:
                                   (If not contraindicated by risk of stroke)
                                   Mild: 2 visits over 1 week
                                   Severe: Trial of 2 visits over 1 week
                                   Severe: With evidence of objective functional improvement, total of up to 6-10 visits over 3-8 weeks, avoid chronicity
                        M99.02     Segmental and somatic dysfunction of thoracic region
                                   Chiropractic Guidelines:
                                   Mild: 2 visits over 1 week
                                   Severe: Trial of 2 visits over 1 week
                                   Severe: With evidence of objective functional improvement, total of up to 6-10 visits over 3-8 weeks, avoid chronicity




Revision May 10, 2018                                                                                                                                                                       41




                                                                                                                                                                                     Cameron/Lowes 001465
                                                                                                                                                                                      Tyson & Mendes, LLP

                                                                                         EXHIBIT 1-046
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 50 of 55                                                                                             Med Bill Audit
                                                                                                                                                                                                     Christine Cameron




Missing Records List
Provider                                              Missing Record Description                                            Comments
Lars Newsome, M.D.                                    Any and all records concerning billing charges on standard billing    Billing records of physician fees for two lumbar sympathetic ganglion
Pain Medicine                                         forms with diagnosis and procedure codes, including but not limited   block on 08/12/16 and 09/13/16 were not available for review.
                                                      to HCFA 1500 and UB-04 forms and any and all statements
(Demographics Unknown)                                reflecting payments and adjustments made by or on behalf of the       (SDT Resp. - La Jolla Orthopedic Surgical Center [01.18.18] [01288315xDBB43],
                                                      patient.                                                              PDF Pages 9, 31)
Western Arizona Regional Medical Center               Any and all records concerning billing charges on standard billing  Billing records from 02/03/16 (emergency department facility bills) were not
2735 Silver Creek Road                                forms with diagnosis and procedure codes, including but not limited available for review.
Bullhead City, AZ 86442                               to HCFA 1500 and UB-04 forms and any and all statements
928-763-2273                                          reflecting payments and adjustments made by or on behalf of the     (Medical bills, PDF Page 39)
                                                      patient.
Valley View Medical Center                            Any and all records concerning billing charges on standard billing    Billing records from 03/22/16 (facility fees), physical therapy treatment from
P.O. Box 630931                                       forms with diagnosis and procedure codes, including but not limited   08/29/16 to 10/18/16, and MRI study on 03/22/16 were not available for review.
Cincinnati, OH 45263                                  to HCFA 1500 and UB-04 forms and any and all statements
                                                      reflecting payments and adjustments made by or on behalf of the       (Valley View Medical Center, PDF Page 2)
5330 South Highway 95                                 patient.                                                              (SDT Resp. - Valley View Medical Center [02.02.18] [01282372xDBB43], PDF Pages
Fort Mohave, AZ 86426                                                                                                       17-36)
928-788-2273                                                                                                                (Medical bills, PDF Page 34)
Leslie Doi, M.D.                                      Any and all records concerning billing charges on standard billing  Billing records of physician fees for radiology services performed on 02/03/16 at
Radiology                                             forms with diagnosis and procedure codes, including but not limited Western Arizona Regional Medical Center were not available for review.
                                                      to HCFA 1500 and UB-04 forms and any and all statements
(Demographics Unknown)                                reflecting payments and adjustments made by or on behalf of the     (00156-00205 SDT Resp. - Nabila Aslam MD [01273313xDBB43], PDF Page 44)
                                                      patient.
CVS Pharmacy                                          Any and all records concerning billing charges on standard billing  An itemized billing record of the total amount billed for prescriptions is necessary
2350 Miracle Mile                                     forms with diagnosis and procedure codes, including but not limited for auditing purposes.
Bullhead City, AZ 86442                               to HCFA 1500 and UB-04 forms and any and all statements
                                                      reflecting payments and adjustments made by or on behalf of the     (SDT Resp. - CVS Caremark [03.26.18] [01374454xDBB43], PDF Pages 2-4)
                                                      patient.




  Revision May 10, 2018                                                                                                                                                                                             42




                                                                                                                                                                                                              Cameron/Lowes 001466
                                                                                                                                                                                                               Tyson & Mendes, LLP

                                                                                   EXHIBIT 1-047
                                          Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 51 of 55                                                                                                              Med Bill Audit
                                                                                                                                                                                                                      Christine Cameron




 Methodology
 I was asked to review the billing statements and associated records of past medical care for the purposes of determining the reasonable expense of that care in alignment with the national and local medical
 marketplace. The methodology is based on applying universally accepted health care systems that have been established and used nationally in the health care industry and includes an analysis of the Medical

 Medical coding is a classification system that includes International Classification of Diseases, Ninth Revision (ICD-9); International Classification of Diseases, Tenth Revision (ICD-10); Current Procedural Terminology
 (CPT); Healthcare Common Procedure Coding System (HCPCS); Ambulatory Payment Classification (APC) codes; Diagnosis-Related Group (DRG); and National Drug Code (NDC) codes. Medical coding is the process of
 transforming descriptions of services or items into universal numerical medical codes. These codes are the common language of the health care industry. The National Correct Coding Initiative (NCCI) is the
 organization that promotes correct coding methodologies and reduces improper coding. All national coding rules are applied in the analysis in accordance with these rules and regulations.

 There are very limited pricing sources in the health care ecosystem. Thus, universal use and application of source selections in this methodology are national in scope and industry wide.

 The sources below are based on national standardized fee databases. These are the primary sources used by both providers and facilities to set their fee schedules, as well as payers to establish reimbursement.

 Medical charge information is reviewed and organized to identify and confirm that services after the date of injury were injury-related charges, that the charges are based on proper medical coding, and that overt
 billing discrepancies are islolated. Services are then reviewed based on the provider type and the code set utilized to bill the services, and the standardized fee references identified below are used to determine the
 reasonable expense of care.

 Geographic adjustments are applied based on the city and/or zip code of service location for parity, as found in the fee reference.


 Sources
 Professional Services Source Rationale and Methodology
 Professional services are reviewed based on Current Procedural Terminology (CPT) coding, and reasonable values are assigned utilizing the Physicians’ Fee Reference at the 75th percentile for Usual and Customary.
 The CPT codes are reviewed for National Correct Coding Initiative (NCCI) edits and American Medical Association (AMA) coding guidelines for proper use of CPT codes. Codes with associated NCCI edits or
 restrictions are reviewed accordingly.

 The Physicians’ Fee Reference is the industry standard for professional service fee values, and is the most widely used, accepted, and geographically specific national data source based on government data and
 individual provider surveys.

 The Physicians’ Fee Reference displays its fee information using percentiles at the 50th, 75th, and 90th percentiles. The 75th percentile is defined as the dollar amount for which three quarters of all of the fee
 amounts in the universe of all fees for that procedure are lower than or equal to, while the other quarter are greater. The 75th percentile is utilized because it is the mid-range of the pricing options, and although the
 50th percentile is the median of national billing practices, the 75th percentile is a generous representation of market values.


 Outpatient Services Source Rationale and Methodology
 Outpatient hospital services are codified based on the APC (Ambulatory Payment Classification) system for outpatient services. Hospital charges were compared to published databases, American Hospital Directory,
 and Agency for Healthcare Research and Quality (AHRQ-HCUP). The audit of outpatient services is based on data from the Department of Health and Human Services.

 Outpatient and Ambulatory Surgical Center Services are valued based on the procedure performed as described by the CPT code and application of the Ambulatory Payment Classification (APC) code, National
 Correct Coding Initiative (NCCI) Edits, and American Medical Association (AMA) coding guidelines. The APC values are published in the Federal Register. A geographic modifier is applied to determine geographic
 specificity for the services and charges billed. The results are validated utilizing database research for the APC code in the geographic location where the services were performed using historical, fact-based data
 from the American Hospital Directory.




Revision May 10, 2018                                                                                                                                                                                                                43




                                                                                                                                                                                                                                Cameron/Lowes 001467
                                                                                                                                                                                                                                 Tyson & Mendes, LLP

                                                                                                   EXHIBIT 1-048
                                         Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 52 of 55                                                                                                          Med Bill Audit
                                                                                                                                                                                                                 Christine Cameron




 Methodology
 Inpatient Services Source Rationale and Methodology
 Inpatient hospital services are codified based on the DRG (Diagnosis Related Group) for inpatient services. Hospital charges were compared to published databases, American Hospital Directory, and Agency for
 Healthcare Research and Quality (AHRQ-HCUP). The audit of inpatient services is based on data from the Department of Health and Human Services.

 The reasonable value of inpatient services is based on the billed charges, length of stay, DRG code, and discharge status. Geographic specificity is determined by the IDME and Wage Index. Billed charges are
 ascertained from the billing documentation. Length of stay is identified in the medical and billing documentation. DRG codes are assigned by the facility provider and abstracted from completed UB-04 forms (the
 standardized national billing form). When a DRG code is not associated with the billing documents, the appropriate DRG code is assigned based on medical record documentation, diagnosis codes, and CPT codes.
 The discharge status is assigned through standard classification system. These four pieces of information are populated into the DRG calculation formula, resulting in the DRG global value. The DRG formula, IDME,
 and Wage Index are published in the Federal Register. The results are validated utilizing database research for the DRG code in the geographic location where the services were performed utilizing historical, fact-
 based data from the American Hospital Directory.




Revision May 10, 2018                                                                                                                                                                                                           44




                                                                                                                                                                                                                         Cameron/Lowes 001468
                                                                                                                                                                                                                          Tyson & Mendes, LLP

                                                                                                EXHIBIT 1-049
                                        Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 53 of 55                                                                                                      Med Bill Audit
                                                                                                                                                                                                            Christine Cameron




 Process
 The medical records and billing records were carefully reviewed, and the following items (when available) were entered onto a spreadsheet utilizing the following categories:
       Provider of care
       Date of service
       Description of service
       Amount charged
       Diagnosis Codes
       Identifying Codes – CPT, HCPCS, APC, DRG, and NDC
        CPT (Current Procedural Terminology) codes describe medical, surgical, and diagnostic services. If not available, a CPT code was assigned when appropriate.
        HCPCS (Healthcare Common Procedure Coding System) codes are used for durable medical equipment and supplies. If not available, an HCPCS code was assigned when appropriate.documentation and
        billing description.
        APC (Ambulatory Payment Classification) codes identify outpatient facility services and are applied based on CPT codes. If not available, an APC code was assigned when appropriate.
        DRG (Diagnosis-Related Group) codes identify inpatient hospital services. If not available, a DRG code was assigned when appropriate.
        NDC (National Drug Code) codes identify prescribed drugs/medications. If not available, an NDC code was assigned when appropriate.

 After the information was extrapolated and found to be related to the matter at hand, the reasonable value of the medical services was determined based on the following:
       Identification of correct coding was based on NCCI (National Correct Coding Initiative) data for the billed services.

       For medical services, the usual and customary (U&C) value of the 75th percentile rate was applied. The U&C value was then multiplied by a geographic modifier conversion factor, based on the provider’s

       location, to arrive at the Local U&C amount. These values were obtained from professional fee databases published by the following companies:
           Wasserman – Physicians’ Fee Reference (The Physicians’ Fee Reference (PFR), Yale Wassermann, DMD Medical Publishers, Ltd.)
           OptumInsight (National Fee Analyzer)
           Context4Healthcare Inc. Medical Fees Practice Management Information Corporation (PMIC)
       Hospital charges were compared to published databases, which include the American Hospital Directory and the Agency for Healthcare Research and Quality (AHRQ-HCUP). Hospital charges and

       reimbursements were based on the DRG (diagnosis related group) for each hospital admission. The DRG is assigned by the hospital to each inpatient stay based on the principal diagnosis and additional
       diagnoses, as well as the principal procedure and additional procedures.
       Outpatient and Ambulatory Surgery Center charges were reviewed utilizing the Ambulatory Payment Classification (APC) system and published hospital databases based on the APC and CPT coding systems.

       Pharmacy charges were reviewed utilizing the NDC or HCPCS code and the corresponding average wholesale price (AWP) for the drug using Micromedex® Solutions' Red Book®.

       Durable medical equipment and supply charges were audited based on the corresponding HCPCS code and its reimbursement fee schedule.




Revision May 10, 2018                                                                                                                                                                                                      45




                                                                                                                                                                                                                    Cameron/Lowes 001469
                                                                                                                                                                                                                     Tyson & Mendes, LLP

                                                                                              EXHIBIT 1-050
                                       Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 54 of 55                                                           Med Bill Audit
                                                                                                                                                                Christine Cameron




  Comparative Analysis
  Professional Services Comparison

  Name                              Specialty             Amount Billed            Reasonable Expense         PMIC Medical Fees          Optum National Fee Analyzer
  Western Arizona Regional          Emergency Medicine                 $1,213.00                  $1,035.66                  $1,226.00                       $1,071.14
  Medical Center

  Linda Assaf, D.O.
  Scott I. Boggs, D.P.M.            Podiatry                          $1,205.00                     $970.45                 $1,060.53                       $1,079.81
  First Chiropractic                Chiropractic                      $1,803.25                   $1,357.60                 $1,624.00                       $1,552.36

  Kara J. Holden, D.C.
  Derek Price, D.C.
  Palo Verde Foot and Ankle, PLLC   Podiatry                            $400.00                     $488.34                   $521.00                         $535.45
  Joseph Shurman, M.D.              Pain Management                   $3,905.00                   $3,850.45                 $3,340.00                       $4,041.83
  L J Torrey Pines Orthopaedic      Orthopedics                         $340.00                     $363.95                   $342.00                         $334.96
  Medical Group, Inc.

  David J. Dalstrom, M.D.
  San Diego Nerve Study Center      Neurology                         $1,416.87                   $1,797.54                 $1,922.00                       $2,086.86
  Gloria M. Shurman, Ph.D.          Psychology                        $5,475.00                   $3,864.86                 $3,659.00                       $4,068.73
  RDM Physical Therapy, Inc.        Physical Therapy                    $491.00                     $707.79                   $728.00                         $796.51
  Valley View Medical Center        Medical Center                    $4,250.40                   $1,445.70                 $1,725.00                       $2,014.57
  Totals                                                             $20,499.52                  $15,882.34                $16,147.53                      $17,582.22




Revision May 10, 2018                                                                                                                                                          46




                                                                                                                                                                         Cameron/Lowes 001470
                                                                                                                                                                          Tyson & Mendes, LLP

                                                                     EXHIBIT 1-051
                                                   Case 3:17-cv-08082-JJT Document 158-1 Filed 01/30/19 Page 55 of 55                                                                       Med Bill Audit
                                                                                                                                                                                        Christine Cameron




  Comparative Analysis
  Outpatient Services - Selected APC Statistics3
  APC 5442 - Level 2 Nerve Injections 050757 - Alvarado Hospital Medical Center, San Diego, CA
            APC                  Total Payment      Number Patient Claims        Units of Services                  Average Charges   Average Cost   Average Payment   National Average Charge
           5442                     $26,884                   41                        44                              $1,778           $264             $611                  $2,071
  This page last updated 01/17/2017.

  APC 5442 - Level 2 Nerve Injections              050424 - Scripps Green Hospital, La Jolla, CA

                 APC                     Total Payment            Number Patient Claims         Units of Services   Average Charges   Average Cost   Average Payment   National Average Charge

                 5442                           $20,737                     30                         31               $1,948           $189             $669                 $2,071
  This page last updated 01/17/2017.

  APC 5442 - Level 2 Nerve Injections              050324 - Scripps Memorial Hospital La Jolla, La Jolla, CA

                 APC                     Total Payment            Number Patient Claims         Units of Services   Average Charges   Average Cost   Average Payment   National Average Charge

                 5442                           $40,796                     60                         60               $8,787           $733             $680                 $2,071
  This page last updated 01/17/2017.

  [3]
        Statistics obtained from www.AHD.com.




Revision May 10, 2018                                                                                                                                                                                  47




                                                                                                                                                                                                 Cameron/Lowes 001471
                                                                                                                                                                                                  Tyson & Mendes, LLP

                                                                                                            EXHIBIT 1-052
